Exhibit 10.1
(AIA LOGO) [v55504v5550400.gif] Document A102™ – 2007
Standard Form of Agreement Between Owner and Contractor where the basis of
payment is the Cost of the Work Plus a Fee with a Guaranteed Maximum Price
AGREEMENT made as of the 5th day of April in the year 2010
(In words, indicate day, month and year.)
BETWEEN the Owner:
(Name, legal status, address and other information)
LaCrosse Footwear Inc.
17634 NE Airport Way
Portland, Oregon 97230
and the Contractor:
(Name, legal status, address and other information)
Perlo Construction L.L.C.
7190 SW Sandburg Street
Portland, Oregon 97223
for the following Project:
(Name, location and detailed description)
Danner — Manufacturing T.I.
18201 NE Portal Way
Portland, Oregon 97230
The Architect:
(Name, legal status, address and other information)
Group Mackenzie
PO Box 14310
Portland, OR 97293
The Owner and Contractor agree as follows.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
This document is not intended for use in competitive bidding.

AIA Document A201™–2007, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

             
Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
1
 
  User Notes:   (2034522193)     

 



--------------------------------------------------------------------------------



 



TABLE OF ARTICLES

       
1
  THE CONTRACT DOCUMENTS 2  
2
  THE WORK OF THIS CONTRACT 2  
3
  RELATIONSHIP OF THE PARTIES 2  
4
  DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION 3  
5
  CONTRACT SUM 3  
6
  CHANGES IN THE WORK 4  
7
  COSTS TO BE REIMBURSED 5  
8
  COSTS NOT TO BE REIMBURSED 7  
9
  DISCOUNTS, REBATES AND REFUNDS 8  
10
  SUBCONTRACTS AND OTHER AGREEMENTS 8  
11
  ACCOUNTING RECORDS 8  
12
  PAYMENTS 8  
13
  DISPUTE RESOLUTION 10  
14
  TERMINATION OR SUSPENSION 11  
15
  MISCELLANEOUS PROVISIONS 11  
16
  ENUMERATION OF CONTRACT DOCUMENTS 12  
17
  INSURANCE AND BONDS 13

ARTICLE 1 THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement, all of
which form the Contract, and are as fully a part of the Contract as if attached
to this Agreement or repeated herein. The Contract represents the entire and
integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral. If anything
in the other Contract Documents, other than a Modification, is inconsistent with
this Agreement, this Agreement shall govern.
ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except as specifically indicated in the Contract Documents to be the
responsibility of others.
ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely

             
Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
2
 
  User Notes:   (2034522193)     

 



--------------------------------------------------------------------------------



 



manner, information required by the Contractor and to make payments to the
Contractor in accordance with the requirements of the Contract Documents.
ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a-different date is stated below or provision is made for the date to be
fixed in a later of Contractor’s receipt of 1) a valid building permit, and 2) a
written notice to proceed issued by the Owner.Owner
(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)
If, prior to commencement of the Work, the Owner requires time to file mortgages
and other security interests, the Owner’s time requirement shall be as follows:
§ 4.2 The Contract Time shall be measured from the date of commencement.
§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than (—One Hundred Forty (140) days from the date of commencement, or as
follows:
(Insert number of calendar days, Alternatively, a calendar date may be used when
coordinated with the date of commencement. If appropriate, insert requirements
for earlier Substantial Completion of certain portions of the Work.)

      Portion of Work   Substantial Completion date

, subject to adjustments of this Contract Time as provided in the Contract
Documents.
(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time, or for bonus payments for early
completion of the Work.)
ARTICLE 5 CONTRACT SUM
§ 5.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.
§ 5.1.1 The Contractor’s Fee:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee.)
Five percent (5%) of the Cost of the Work, including adjustments by change
order.
§ 5.1.2 The method of adjustment of the Contractor’s Fee for changes in the
Work:
§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work:
§ 5.1.4 Rental rates for Contractor-owned equipment shall not exceed percent
(-%) (     ) of the standard rate paid at the place of the Project.

             
Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
3
 
  User Notes:   (2034522193)     

 



--------------------------------------------------------------------------------



 



§ 5.1.5 Unit prices, if any:
(Identify and state the unit price; state the quantity limitations, if any, to
which the unit price will be applicable.)

          Item   Units and Limitations   Price Per Unit($0.00)

§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed ($— Two
Million Nine Hundred Ninety-Three Thousand Eight Hundred Seventy-Seven Dollars
and no cents ($2,993,877.00 ), subject to additions and deductions by Change
Order as provided in the Contract Documents. Such maximum sum is referred to in
the Contract Documents as the Guaranteed Maximum Price. Costs which would cause
the Guaranteed Maximum Price to be exceeded shall be paid by the Contractor
without reimbursement by the Owner.
(Insert specific provisions if the Contractor is to participate in any savings.)
5.2.1.1 If the contract sum, as determined in accordance with Article 5 is less
than the Guaranteed Maximum Price, as may have been modified by change orders,
the Owner shall pay the Contractor an additional amount equal to the difference
between the Guaranteed Maximum Price and the contract sum (“savings”) times 50%.
5.2.1.2 The Guaranteed Maximum Price may contain certain allowance items. See
5.2.3.
5.2.1.3 In the event an Allowance item has a final cost less than the stated
Allowance for such item, the difference is not subject to the savings clause
pursuant to Paragraph 5.2.1.1.
§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(State the numbers or other identification of accepted alternates. If bidding or
proposal documents permit the Owner to accept other alternates subsequent to the
execution of this Agreement, attach a schedule of such other alternates showing
the amount for each and the date when the amount expires.)
§ 5.2.3 Allowances included in the Guaranteed Maximum Price, if any:
(Identify allowance and state exclusions, if any, from the allowance price.)

      Item   Price

§ 5.2.4 Assumptions, if any, on which the Guaranteed Maximum Price is based:
§ 5.2.5 To the extent-that the Drawings and Specifications are anticipated
to-require further development by the Architect, the Contractor has provided in
the Guaranteed-Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.
ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-2007, General Conditions of the Contract for Construction.
§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201-2007 and the term “costs”
as used in Section 7.3.7 of AIA Document A201-2007 shall have the meanings
assigned to them in AIA Document A201-2007 and shall not be modified by Articles
5, 7 and 8 of this Agreement. Adjustments to

             
Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
4
 
  User Notes:   (2034522193)     

 



--------------------------------------------------------------------------------



 



subcontracts awarded with the Owner’s prior consent on the basis of cost plus a
fee shall be calculated in accordance with the terms of those subcontracts.
§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201—2007 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the term “fee” shall mean the Contractor’s Fee as defined in
Section 5.1.1 of this Agreement.
§ 6.4 If no specific provision is made in Article 5 for adjustment of the
Contractor’s Fee in the case of changes in the Work, or if the extent of such
changes is such, in the aggregate, that application of the adjustment provisions
of Article 5 will cause substantial inequity to the Owner or Contractor, the
Contractor’s Fee shall be equitably adjusted on the same basis that was used to
establish the Fee for the original Work, and the Guaranteed Maximum Price shall
be adjusted accordingly.
ARTICLE 7 COSTS TO BE REIMBURSED
§ 7.1 COST OF THE WORK
§ 7.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.
§ 7.1.2 Where any cost is subject to the Owner’s prior approval, the Contractor
shall obtain this approval prior to incurring the cost. The parties shall
endeavor to identify any such costs prior to executing this Agreement.
§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s prior
approval, at off-site workshops.
§ 7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel when stationed at the site with the Owner’s prior approval. See
Section 15.6.1
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor’s principal or other offices shall be included in the Cost of the
Work, identify in Article 15, the personnel to be included, whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)
§ 7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.
§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3. See Section 15.6.2
§ 7.2.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Contractor or paid to any
Subcontractor or vendor, with the Owner’s prior approval.
§ 7.3 SUBCONTRACT COSTS
Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.
§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.
§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.

             
Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
5
 
  User Notes:   (2034522193)     

 



--------------------------------------------------------------------------------



 



§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs of transportation,transportation , storage, installation,
maintenance, dismantling and removal of materials, supplies, temporary
facilities, machinery, equipment and hand tools not customarily owned by
construction workers that are provided by the Contractor at the site and fully
consumed in the performance of the Work. Costs of materials, supplies, temporary
facilities, machinery, equipment and tools that are not fully consumed shall be
based on the cost or value of the item at the time it is first used on the
Project site less the value of the item when it is no longer used at the Project
site. Costs for items not fully consumed by the Contractor shall mean fair
market value.
§ 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site and costs of transportation, installation, minor repairs,
dismantling and removal. The total rental cost of any Contractor-owned item may
not exceed the purchase price of any comparable item. Rates of Contractor-owned
equipment and quantities of equipment shall be subject to the Owner’s prior
approval.
§ 7.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.
§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
and internet service at the site and reasonable petty cash expenses of the site
office.
§ 7.5.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner’s prior approval.
§ 7.5.6 Costs of utility consumption, including but not limited to electricity,
water, gas, oil, sanitary sewer, and temporary toilets.
§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 Premiums for that portion of insurance and bonds required by the
Contract Documents that can be directly attributed-attributable to this
Contract. Self-insurance for either full or partial amounts of the coverages
required by the Contract Documents, with the Owner’s prior approval. See
Section 15.6.4
§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Contractor is liable.
§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.
§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of
Section 7.7.3.
§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17 of
AIA Document A201-2007 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.
§ 7.6.6 Costs for electronic equipment and software, directly-related to the
Work with the Owner’s prior approval.
§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility in the Contract Documents.

             
Init.

/
  AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved, WARNING: This AIA ® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  

6
 
  User Notes:   (2034522193)    

 



--------------------------------------------------------------------------------



 



§ 7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor after the execution of this Agreement in the
performance of the Work and with the Owner’s prior approval, which shall not be
unreasonably withheld.
§ 7.6.9 Subject to the Owner’s prior approval, expenses incurred in accordance
with the Contractor’s standard written personnel policy for relocation and
temporary living allowances of the Contractor’s personnel required for the Work.
§ 7.6.10 That portion of the reasonable expenses of the Contractor’s supervisory
or administrative personnel incurred while traveling in discharge of duties
connected with the Work. See Section 15.6.3
§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.
§ 7.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201–2007.
§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recovered by the Contractor from insurance, sureties,
Subcontractors, suppliers, or others.
§ 7.7.4 Any costs previously described that are not reasonably identifiable at
the time of the Application for Final Payment, such as for invoices from
subcontractors and suppliers later received, direct costs associated with the
project, or changes later requested by Owner and agreed to by Contractor.
§ 7.8 RELATED PARTY TRANSACTIONS
§ 7.8.1 For purposes of Section 7.8, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Contractor. The term “related party” includes any
member of the immediate family of any person identified above.
§ 7.8.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner of the
specific nature of the contemplated transaction, including the identity of the
related party and the anticipated cost to be incurred, before any such
transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Contractor shall procure the
Work, equipment, goods or service from the related party, as a Subcontractor,
according to the terms of Article 10. If the Owner fails to authorize the
transaction, the Contractor shall procure the Work, equipment, goods or service
from some person or entity other than a related party according to the terms of
Article 10.
ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include the items listed below:

  .1   Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Section 7.2. or as may be provided in
Article 15;     .2   Expenses of the Contractor’s principal office and offices
other than the site office;     .3   Overhead and general expenses, except as
may be expressly included in Article 7;     .4   The Contractor’s capital
expenses, including interest on the Contractor’s capital employed for the Work;
    .5   Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure of the Contractor, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable to fulfill a specific responsibility of the Contract;     .6   Any
cost not specifically and expressly described in Article 7; and

             
Init.

/
  AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved, WARNING: This AIA ® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.
User Notes:     7 (2034522193)

 



--------------------------------------------------------------------------------



 



  .7   Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment from the Owner, or (2) the Owner
has deposited funds with the Contractor with which to make payments; otherwise,
cash discounts shall accrue to the Contractor. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
obtained.
§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.
ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons from whom, or entities from which, the Contractor
shall obtain bids. The Contractor shall obtain bids from Subcontractors and from
suppliers of materials or equipment fabricated especially for the Work and shall
deliver such bids to the Architect. The Owner shall then determine, with the
advice of the Contractor and the Architect, which bids will be accepted. The
Contractor shall not be required to contract with anyone to whom the Contractor
has reasonable objection.
§ 10.2 When a specific bidder (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.
§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the Subcontract is awarded on a
cost-plus a fee basis, the Contractor shall provide in the Subcontract for the
Owner to receive the same audit rights with regard to the Subcontractor as the
Owner receives with regard to the Contractor in Article 11, below.
ARTICLE 11 ACCOUNTING RECORDS
The Contractor shall keep full and detailed records and accounts related to the
cost of the Work and exercise such controls as may be necessary for proper
financial management under this Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner’s auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Contractor’s records and accounts, including complete documentation
supporting accounting entries, books, correspondence, instructions, drawings,
receipts, subcontracts, Subcontractor’s proposals, purchase orders, vouchers,
memoranda and other data relating to this Contract. The Contractor shall
preserve these records for a period of three years after final payment, or for
such longer period as may be required by law. See Section 15.6.5
ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.
§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:

             
Init.

/
  AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved, WARNING: This AIA ® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.     8  
 
  User Notes:   (2034522193)    

 



--------------------------------------------------------------------------------



 



§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the 25th day of a month, the Owner shall make payment of the
certified amount to the Contractor not later than the 10th day of the following
month. If an Application for Payment is received by the Architect after the
application date fixed above, payment shall be made by the Owner not later than
fifteen ( 15 ) days after the Architect receives the Application for Payment.
(Federal, state or local laws may require payment within a certain period of
time.)
§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment.
§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor’s Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Architect, shall
be used as a basis for reviewing the Contractor’s Applications for Payment.
§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or
(2) the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.
§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.9 of AIA Document A201—2007;     .2   Add
that portion of the Guaranteed Maximum Price properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the Work, or if approved in advance by the Owner, suitably stored off the
site at a location agreed upon in writing;     .3   Add the Contractor’s Fee,
less retainage of five percent (%).The 5% ).The Contractor’s Fee shall be
computed upon the Cost of the Work at the rate stated in Section 5.1.1 or, if
the Contractor’s Fee is stated as a fixed sum in that Section, shall be an
amount that bears the same ratio to that fixed-sum fee as the Cost of the Work
bears to a reasonable estimate of the probable Cost of the Work upon its
completion;     .4   Subtract retainage of percent (—%)_ from that portion of
the Work that the Contractor self-performs;     .5   Subtract the aggregate of
previous payments made by the Owner;     .6   Subtract the shortfall, if any,
indicated by the Contractor in the documentation required by Section 12.1.4 to
substantiate prior Applications for Payment, or resulting from errors
subsequently discovered by the Owner’s auditors in such documentation; and    
.7   Subtract amounts, if any, for which the Architect has withheld or nullified
a Certificate for Payment as provided in Section 9.5 of AIA Document A201–2007.

§ 12.1.8 The Owner and the Contractor shall agree upon a (1) mutually acceptable
procedure for review and approval of payments to Subcontractors and (2) the
percentage of retainage held on Subcontracts, and the Contractor shall execute
subcontracts in accordance with those agreements.

             
Init.

/
  AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved, WARNING: This AIA ® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.   9  
 
  User Notes:   (2034522193)    

 



--------------------------------------------------------------------------------



 



§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous
on-site inspections; or that the Architect has made examinations to ascertain
how or for what purposes the Contractor has used amounts previously paid on
account of the Contract. Such examinations, audits and verifications, if
required by the Owner, will be performed by the Owner’s auditors acting in the
sole interest of the Owner.
§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when

  .1   the Contractor has fully performed the Contract except for the
Contractor’s responsibility to correct Work as provided in Section 12.2.2 of AIA
Document A201–2007, and to satisfy other requirements, if any, which extend
beyond final payment;     .2   the Contractor has submitted a final accounting
for the Cost of the Work and a final Application for Payment; and     .3   a
final Certificate for Payment has been issued by the Architect.

§ 12.2.2 The Owner’s auditors will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner’s auditors report to be substantiated by the Contractor’s final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner’s auditors, either issue to the Owner a final Certificate for Payment with
a copy to the Contractor, or notify the Contractor and Owner in writing of the
Architect’s reasons for withholding a certificate as provided in Section 9.5.1
of the AIA Document A201–2007. The time periods stated in this Section 12.2.2
supersede those stated in Section 9.4.1 of the AIA Document A201–2007. The
Architect is not responsible for verifying the accuracy of the Contractor’s
final accounting.
§ 12.2.3 If the Owner’s auditors report the Cost of the Work as substantiated by
the Contractor’s final accounting to be less than claimed by the Contractor, the
Contractor shall be entitled to request mediation of the disputed amount without
seeking an initial decision pursuant to Section 15.2 of A201–2007. A request for
mediation shall be made by the Contractor within 30 days after the Contractor’s
receipt of a copy of the Architect’s final Certificate for Payment. Failure to
request mediation within this 30 day period shall result in the substantiated
amount reported by the Owner’s auditors becoming binding on the Contractor.
Pending a final resolution of the disputed amount, the Owner shall pay the
Contractor the amount certified in the Architect’s final Certificate for
Payment.
§ 12.2.4 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, or
as follows:
§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor’s Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.
ARTICLE 13 DISPUTE RESOLUTION
§ 13.1 INITIAL DECISION MAKER
The Architect will serve as Initial Decision Maker pursuant to Section 15.2 of
AIA Document A201–2007, unless the parties appoint below another individual, not
a party to the Agreement, to serve as Initial Decision Maker. (If the parties
mutually agree, insert the name, address and other contact information of the
Initial Decision Maker, if other than the Architect.)

             
Init.

/
  AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved, WARNING: This AIA ® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No. 4679601979_1 which expires on
11/09/2010, and is not for resale.     10  
 
  User Notes:   (2034522193)    

 



--------------------------------------------------------------------------------



 



§ 13.2 BINDING DISPUTE RESOLUTION
For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of AIA Document A201-2007, the method of binding dispute resolution shall be as
follows:
(Check the appropriate box. If the Owner and Contractor do not select a method
of binding dispute resolution below, or do not subsequently agree in writing to
a binding dispute resolution method other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)

  þ   Arbitration pursuant to Section 15.4 of AIA Document A201-2007     o  
Litigation in a court of competent jurisdiction     o   Other (Specify)

ARTICLE 14 TERMINATION OR SUSPENSION
§ 14.1 Subject to the provisions of Section 14.2 below, the Contract may be
terminated by the Owner or the Contractor as provided in Article 14 of AIA
Document A201-2007.
§ 14.2 If the Owner terminates the Contract for cause as provided in Article 14
of AIA Document A201-2007, the amount, if any, to be paid to the Contractor
under Section 14.2.4 of AIA Document A201-2007 shall not cause the Guaranteed
Maximum Price to be exceeded, nor shall it exceed an amount calculated as
follows:

  .1   Take the Cost of the Work incurred by the Contractor to the date of
termination;     .2   Add the Contractor’s Fee computed upon the Cost of the
Work to the date of termination at the rate stated in Section 5.1.1 or, if the
Contractor’s Fee is stated as a fixed sum in that Section, an amount that bears
the same ratio to that fixed-sum Fee as the Cost of the Work at the time of
termination bears to a reasonable estimate of the probable Cost of the Work upon
its completion; and     .3   Subtract the aggregate of previous payments made by
the Owner.

§ 14.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 14.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 14, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.
§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-2007; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-2007,
except that the term “profit” shall be understood to mean the Contractor’s Fee
as described in Sections 5.1.1 and Section 6.4 of this Agreement.
ARTICLE 15 MISCELLANEOUS PROVISIONS
§ 15.1 Where reference is made in this Agreement to a provision of AIA Document
A201-2007 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.
§ 15.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.rate set forth in ORS 701.625.
(Insert rate of interest agreed upon, if any.)
%
§ 15.3 The Owner’s representative:
(Name, address and other information)information.)


Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
11   User Notes: (2034522193)  

 



--------------------------------------------------------------------------------



 



Mr. Ross Vonhoff
LaCrosse Footwear Inc.
17634 NE Airport Way
Portland, Oregon 97230
§ 15.4 The Contractor’s representative:
(Name, address and other information)information.)
Mr. Paul Delsman
Perlo Construction
7190 SW Sandburg Street
Portland, Oregon 97223
§ 15.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.
§ 15.6 Other provisions:
15.6.1 The Cost of the Work shall include the cost of the project
superintendent, project manager, estimator, and assistant project manager for
that portion of their time spent working on the Project, regardless of whether
they are or are not stationed at the field office. The project manager,
superintendent, and estimator shall be charged to the job at the rate of $75.00
per hour and the assistant project manager shall be charged to the job at the
rate of $50.00 per hour for each hour spent working on the project. These rates
include all wages; payroll taxes; worker’s compensation insurance; fringe
benefits, including health and medical insurance, and therefore, the provisions
of Article 7.2.4 does not apply to the project manager, superintendent,
estimator, and assistant project manager.
15.6.2 The costs covered in 7.2.4 shall be calculated at 65% of the wages and
salaries described in Article 7 for wages of construction workers.
15.6.3 The costs covered in 7.5.5 shall include vehicle expenses and vehicle
allowances for the project superintendent and project manager.
15.6.4 The liability insurance costs covered in paragraph 7.6.1 shall be
calculated at .95% of the total cost of the project. This shall include the
limits of liability as normally carried by the General Contractor, even if such
coverage is in excess of the requirements of this project.
15.6.5 The final accounting for any cost savings to the Owner shall occur only
at the time of the final payment and not during monthly progress payments.
Contractor’s obligation to supply information for final accounting shall be
satisfied by submittal to the Owner of the Contractor’s standard computerized
job cost summary sheet. If the Owner desires additional auditing, Contractor
shall make available in his office all accounting documents related to the
Project, but the Owner shall pay for all reproduction, auditing, and associated
fees.
ARTICLE 16 ENUMERATION OF CONTRACT DOCUMENTS
§ 16.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated in the sections below.
§ 16.1.1 The Agreement is this executed AIA Document A102-2007, Standard Form of
Agreement Between Owner and Contractor.
§ 16.1.2 The General Conditions are AIA Document A201-2007, General Conditions
of the Contract for Construction.


Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
12   User Notes: (2034522193)  

 



--------------------------------------------------------------------------------



 



§ 16.1.3 The Supplementary and other Conditions of the Contract:

              Document   Title   Date   Pages

§ 16.1.4 The Specifications:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

              Section   Title   Date   Pages

§ 16.1.5 The Drawings:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
To Be Added Via Change Order

          Number   Title   Date

§ 16.16 The Addenda, if any:

          Number   Date   Pages

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 16.
§ 16.1.7 Additional documents, if any, forming part of the Contract Documents:

  .1   AIA Document E201TM-2007, Digital Data Protocol Exhibit, if completed by
the parties, or the following:     .2   Other documents, if any, listed below:  
      (List here any additional documents that are intended to form part of the
Contract Documents. AIA Document A201-2007 provides that bidding requirements
such as advertisement or invitation to bid, Instructions to Bidders, sample
forms and the Contractor’s bid are not part of the Contract Documents unless
enumerated in this Agreement. They should be listed here only if intended to be
part of the Contract Documents.)

  1.   Supplement to Standard Form of Agreement Between Owner and Contractor
dated 4/5/10.

ARTICLE 17 INSURANCE AND BONDS
The Contractor shall purchase and maintain insurance and provide bonds as set
forth in Article 11 of AIA Document A201-2007.
(State bonding requirements, if any, and limits of liability for insurance
required in Article 11 of AIA Document A201-2007.)

      Type of insurance or bond   Limit of liability or bond amount ($0.00)($
0.00)


Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
13   User Notes: (2034522193)  

 



--------------------------------------------------------------------------------



 



This Agreement entered into as of the day and year first written above.above and
is executed in two original copies of which one is to be delivered to the
Contractor, and one to the Owner.

             
LACROSSE FOOTWEAR INC.
      PERLO CONSTRUCTION L.L.C.    
 
           
/s/ Joseph P. Schneider
 
OWNER (Signature)
      /s/ Jeff Perala
 
CONTRACTOR (Signature)    
 
           
/s/ Joseph P. Schneider

 
(Printed name and title)
President & C.E.O.

                    4-9-10
      Jeff Perala, Co-President of Perlo Construction Group Inc., Member

 
(Printed name and title)    

           



Init.

/   AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:10:54 on 04/05/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  

14   User Notes: (2034522193)  

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO STANDARD FORM OF
AGREEMENT BETWEEN OWNER AND CONTRACTOR
     This Supplement is being attached to, and incorporated by this reference
in, that certain Standard Form of Agreement between the Owner and the
Contractor, AIA Document A102, 2007 Edition (the “Agreement”) made and entered
into by and between LaCrosse Footwear, Inc. (the “Owner”) and Perlo
Construction, LLC (the “Contractor”) for the purpose of modifying, supplementing
and amending certain terms and conditions of the Agreement.
1. Article 2. The following is hereby added to Article 2 of the Agreement:
     2.1 The Owner and the Contractor acknowledge that as of the date the
Agreement is executed, not all of the Drawings and Specifications are finalized
and that the Architect is completing further detailing of various aspects of the
Work. Nonetheless, Owner and the Contractor desire to enter into the Agreement
so that the Contractor may commence portions of the Work as Drawings and
Specifications are finalized and permits are issued, and so that the Work will
progress in accordance with the preliminary schedule attached hereto as
Exhibit A (the “Project Schedule”). Provided that Drawings and Specifications
are finalized and permits are issued in accordance with the time periods set
forth in the Project Schedule, Contractor shall timely perform the Work in
accordance with Project Schedule. As Drawings and Specifications are revised and
completed, an Exhibit shall be prepared to this Agreement to identify the final
Drawings and Specifications.
     2.2 The Contractor shall furnish only skilled and properly trained staff
for the performance of the Work. The key member of the Contractor’s staff who
shall manage the performance of the Work shall be Paul Delsman. Such key
personnel of the Contractor shall not be changed without the written consent of
the Owner, unless such person becomes unable to perform any required duties due
to death, disability, transfer, or termination of employment with the
Contractor. If such key person is no longer capable of performing in the
capacity described above, the Owner and the Contractor shall agree on a mutually
acceptable substitute.
2. Article 5. Section 5.2.4 of the Agreement is hereby amended and restated as
follows:
          5.2.4 Assumptions, if any, on which the Guaranteed Maximum Price is
based:
          This Agreement is being entered into based upon preliminary design
drawings provided by the Architect to the Contractor. The parties acknowledge,
therefore, that the Drawings and Specifications for the Project have not been
finalized and subcontracts have not been awarded, and that therefore the
Guaranteed Maximum Price for the Work is subject to increase or decrease. The
parties shall endeavor to work with the Architect so that the Drawings and
Specifications are finalized, all subcontracts are awarded, and the cost for the
Work is determined in accordance with the Project Schedule.
     Based on the preliminary design drawings, Owner and Contractor have agreed
on a preliminary budget for the cost of the Work attached hereto as Exhibit B
(the “Project Budget”).

- 1 -



--------------------------------------------------------------------------------



 



On or before April 30, 2010, the Owner and the Contractor shall meet and review
the Project Budget and agree on a revised Guaranteed Maximum Price for the
Project. The parties shall execute a change order confirming such price.
Thereafter, the Guaranteed Maximum Price shall not be increased or decreased
except as provided in the Agreement.
     At the meeting in which the final Guaranteed Maximum Price is revised, the
parties shall also agree on any changes to the Project Schedule; provided,
however, in no event shall the date for Substantial Completion of the Work be
changed, unless the scope of the Work has changed from the preliminary design
drawings as reasonably agreed to by the Owner and the Contractor. The Contractor
shall complete the Work within the Guaranteed Maximum Price and within the
Project Schedule, subject to adjustments as permitted under the terms of the
Agreement.
3. Article 7.
     (a) The following is hereby added to Section 7.1:
          7.1.3 Notwithstanding the breakdown or categorization of any costs to
be reimbursed in this Article 7 or elsewhere in the Contract Documents, there
shall be no duplication of payment in the event any particular items for which
payment is requested can be characterized as falling into more than one of the
types of compensable or reimbursable categories.
     (b) The following is hereby added at the end of Section 7.6.1:
     Premiums for insurance and bonds required by the Contract Documents shall
not be included in the Cost of the Work for purposes of calculating the
Contractor’s Fee.
     (c) The following is herby added to the end of Section 7.7.3:
     In the event of any inconsistency between the terms of this Section 7.7.3
and Section 12.2.5 of this Agreement and the terms of Section 3.5 and
Section 12.2.1 of AIA201 – 2007 Version, the terms of the AIA201 – 2007 Version
shall control.
4. Article 11. The following is hereby added at the end of Article 11:
     If any audit by the Owner of the Contractor’s records, books,
correspondence, instructions, drawings, receipts, vouchers, memoranda, and any
other data relating to the Contract Documents reveals an overcharge, the
Contractor shall pay the Owner upon demand an amount equal to one hundred
percent (100%) of such overcharge, as reimbursement for said overcharge and the
administrative expenses incurred in determining the overcharge. The requirements
of this Article 11 shall not apply to any portion of an overcharge that is the
subject of a good-faith dispute between the Owner and the Contractor.
5. Article 12. The following is hereby added at the end of Section 12.1.4:
     In addition to other required items, each Application for Payment shall be
accompanied by (i) a duly executed conditional waiver of construction lien from
the Contractor for that portion

- 2 -



--------------------------------------------------------------------------------



 



of the Work performed by the Contractor and covered by the Application for
Payment being submitted for payment, and (ii) duly executed unconditional
waivers of construction and material suppliers’ liens from the all
Subcontractors for that portion of the Work performed by the Subcontractors and
paid prior to the Application for Payment being submitted for payment.
6. Article 15.
     (a) Section 15.2 is hereby amended and restated as follows:
     15.2 Payments that are due under the Agreement but not paid within five
(5) days of the due date shall bear interest commencing on the 6th day at the
rate of nine percent (9%) per annum.
     (b) The following is hereby added to Section 15.6:
     The Contractor represents and warrants the following to the Owner (in
addition to any other representations and warranties contained in the Contract
Documents), as a material inducement to the Owner to execute this Agreement,
which representations and warranties shall survive the execution and delivery of
this Agreement, any termination of this Agreement, and the final completion of
the Work:
     (i) The Contractor is financially solvent, able to pay all debts as they
mature, and possessed of sufficient working capital to complete the Work and
perform all obligations hereunder;
     (ii) The Contractor is able to furnish the plant, tools, materials,
supplies, equipment, and labor required to complete the Work and perform its
obligations hereunder and has sufficient experience and competence to do so;
     (iii) The Contractor is authorized to do business in the State of Oregon
and is properly licensed by all necessary governmental and public and
quasi-public authorities having jurisdiction over the Contractor and over the
Work and the Project;
     (iv) The Contractor’s execution of this Agreement and performance thereof
is within the Contractor’s duly authorized powers;
     (v) The Contractor’s duly authorized representative has visited the site of
the Project, is familiar with the local conditions under which the Work is to be
performed, and has correlated observations with the requirements of the Contract
Documents; and
     (vi) The Contractor is a sophisticated contractor who possesses a high
level of experience and expertise in the business administration, construction,
construction management, and superintendence of projects of the size,
complexity, and nature of this particular Project involving, among other things,
the construction of tenant improvements for retail space, and will perform the
Work with the care, skill, and diligence of such a contractor.

- 3 -



--------------------------------------------------------------------------------



 



8.   This Supplement may be signed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Supplement has been duly executed and sealed by the
Owner and Contractor as of April 5, 2010.

     
Owner
   
 
   
LaCrosse Footwear, Inc.,
   
a Wisconsin corporation
   
 
   
By: /s/ Joseph P. Schneider
 
Name: Joseph P. Schneider
  4-9-10
Title: President & CEO
   
 
   
Contractor
   
 
   
Perlo Construction, L.L.C.,
   
an Oregon limited liability company
   
 
   
By: /s/ Jeff Perala
 
Name: Jeff Perala, Co-President of Perlo
            Construction Group, Inc., Member
   

- 5 -



--------------------------------------------------------------------------------



 



(AIA LOGO) [v55504v5550400.gif] Document A201™ – 2007
General Conditions of the Contract for Construction
for the following PROJECT:

(Name and location or address)
Danner — Manufacturing T.I.
18201 NE Portal Way
Portland, Oregon 97230

              THE OWNER:
(Name, legal status and address)
LaCrosse Footwear Inc.
17634 NE Airport Way
Portland, Oregon 97230        

THE ARCHITECT:
(Name, legal status and address)
Group Mackenzie
PO Box 14310
Portland, OR 97293
TABLE OF ARTICLES

1   GENERAL PROVISIONS   10       2   OWNER   11       3   CONTRACTOR   12      
4   ARCHITECT   18       5   SUBCONTRACTORS   20       6   CONSTRUCTION BY OWNER
OR BY SEPARATE CONTRACTORS   21       7   CHANGES IN THE WORK   22       8  
TIME   24       9   PAYMENTS AND COMPLETION   24       10   PROTECTION OF
PERSONS AND PROPERTY   28       11   INSURANCE AND BONDS   30       12  
UNCOVERING AND CORRECTION OF WORK   33       13   MISCELLANEOUS PROVISIONS   34
      14   TERMINATION OR SUSPENSION OF THE CONTRACT   35       15   CLAIMS AND
DISPUTES   37

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

             
Init.

/   AlA Document A201™ – 2007. Copyright ©1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970,1976,1987,1997 and 2007 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 15:18:12
on 03/24/2010 under Order No.4679601979_1 which expires on 11/09/2010, and is
not for resale.  
1
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



INDEX
(Topics and numbers in bold are section headings.)
Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
Access to Work
3.16, 6.2.1, 12.1
Accident Prevention
10
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3.1, 9.5.1, 10.2.5, 10.2.8, 13.4.2, 13.7,
14.1, 15.2
Addenda
1.1.1, 3.11.1
Additional Costs, Claims for
3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4
Additional Inspections and Testing
9.4.2, 9.8.3, 12.2.1, 13.5
Additional Insured
11.1.4
Additional Time, Claims for
3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5
Administration of the Contract
3.1.3, 4.2, 9.4, 9.5
Advertisement or Invitation to Bid
1.1.1
Aesthetic Effect
4.2.13
Allowances
3.8, 7.3.8
All-risk Insurance
11.3.1, 11.3.1.1
Applications for Payment
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7, 9.10, 11.1.3
Approvals
2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10, 4.2.7, 9.3.2, 13.5.1
Arbitration
8.3.1, 11.3.10, 13.1.1, 15.3.2, 15.4
ARCHITECT
4
Architect, Definition of
4.1.1
Architect, Extent of Authority
2.4.1, 3.12.7, 4.1, 4.2, 5.2, 6.3, 7.1.2, 7.3.7, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.6.3, 9.8, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4,
15.1.3, 15.2.1
Architect, Limitations of Authority and Responsibility
2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 5.2.1, 7.4, 9.4.2, 9.5.3, 9.6.4, 15.1.3, 15.2
Architect’s Additional Services and Expenses
2.4.1, 11.3.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
Architect’s Administration of the Contract
3.1.3, 4.2, 3.7.4, 15.2, 9.4.1, 9.5
Architect’s Approvals
2.4.1, 3.1.3, 3.5, 3.10.2, 4.2.7
Architect’s Authority to Reject Work
3.5, 4.2.6, 12.1.2, 12.2.1
Architect’s Copyright
1.1.7, 1.5
Architect’s Decisions
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2, 9.4.1, 9.5, 9.8.4, 9.9.1, 13.5.2, 15.2, 15.3
Architect’s Inspections
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
Architect’s Instructions
3.2.4, 3.3.1, 4.2.6, 4.2.7, 13.5.2
Architect’s Interpretations
4.2.11, 4.2.12
Architect’s Project Representative
4.2.10
Architect’s Relationship with Contractor
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5, 3.7.4, 3.7.5, 3.9.2,
3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.4.2, 13.5, 15.2
Architect’s Relationship with Subcontractors
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7
Architect’s Representations
9.4.2, 9.5.1, 9.10.1
Architect’s Site Visits
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Asbestos
10.3.1
Attorneys’ Fees
3.18.1, 9.10.2, 10.3.3
Award of Separate Contracts
6.1.1, 6.1.2
Award of Subcontracts and Other Contracts for Portions of the Work
5.2
Basic Definitions
1.1
Bidding Requirements
1.1.1, 5.2.1, 11.4.1
Binding Dispute Resolution
9.7, 11.3.9, 11.3.10, 13.1.1, 15.2.5, 15.2.6.1, 15.3.1, 15.3.2, 15.4.1
Boiler and Machinery Insurance
11.3.2
Bonds, Lien
7.3.7.4, 9.10.2, 9.10.3
Bonds, Performance, and Payment
7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4

             
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970,1976,1987,1997 and 2007 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 15:18:12
on 03/24/2010 under Order No. 4679601979_1 which expires on 11/09/2010, and is
not for resale.  
2
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



Building Permit
3.7.1
Capitalization
1.3
Certificate of Substantial Completion
9.8.3, 9.8.4, 9.8.5
Certificates for Payment
4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1, 9.10.3,
14.1.1.3, 14.2.4, 15.1.3
Certificates of Inspection, Testing or Approval
13.5.4
Certificates of Insurance
9.10.2, 11.1.3
Change Orders
1.1.1, 2.4.1, 3.4.2, 3.7.4, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 5.2.3, 7.1.2, 7.1.3,
7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10, 8.3.1, 9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2,
11.3.4, 11.3.9, 12.1.2, 15.1.3
Change Orders, Definition of
7.2.1
CHANGES IN THE WORK
2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 7.4.1, 8.3.1, 9.3.1.1, 11.3.9
Claims, Definition of
15.1.1
CLAIMS AND DISPUTES
3.2.4, 6.1.1, 6.3, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15, 15.4
Claims and Timely Assertion of Claims
15.4.1
Claims for Additional Cost
3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4
Claims for Additional Time
3.2.4, 3.7.46.1.1, 8.3.2, 10.3.2, 15.1.5
Concealed or Unknown Conditions, Claims for
3.7.4
Claims for Damages
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Claims Subject to Arbitration
15.3.1, 15.4.1
Cleaning Up
3.15, 6.3
Commencement of the Work, Conditions Relating to
2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3, 6.2.2, 8.1.2, 8.2.2,
8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1, 15.1.4
Commencement of the Work, Definition of
8.1.2
Communications Facilitating Contract Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2, 13.7,
14.1.2
COMPLETION, PAYMENTS AND
9
Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Compliance with Laws
1.6.1, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 10.2.2, 11.1, 11.3, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3, 15.2.8, 15.4.2, 15.4.3
Concealed or Unknown Conditions
3.7.4, 4.2.8, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 6.1.1, 6.1.4
Consent, Written
3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.3.1, 13.2, 13.4.2, 15.4.4.2
Consolidation or Joinder
15.4.4
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of
7.3.1
Construction Change Directives
1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3, 9.3.1.1
Construction Schedules, Contractor’s
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
Continuing Contract Performance
15.1.3
Contract, Definition of
1.1.2
CONTRACT, TERMINATION OR SUSPENSION OF THE
5.4.1.1, 11.3.9, 14
Contract Administration
3.1.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions Relating to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1
Contract Documents, Copies Furnished and Use of
1.5.2, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
Contract Sum
3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7, 10.3.2,
11.3.1, 14.2.4, 14.3.2, 15.1.4, 15.2.5
Contract Sum, Definition of
9.1
Contract Time
3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4, 8.1.1, 8.2.1, 8.3.1,
9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2, 15.1.5.1, 15.2.5
Contract Time, Definition of
8.1.1

             
Init.

/   AlA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No. 4679601979_1 which expires on
11/09/2010, and is not for resale.  
3
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
Contractor’s Construction Schedules
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contractor’s Employees
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1,
Contractor’s Liability Insurance
11.1
Contractor’s Relationship with Separate Contractors and Owner’s Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4
Contractor’s Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.3.1.2, 11.3.7, 11.3.8
Contractor’s Relationship with the Architect
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5, 3.7.4, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7,
9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.5, 15.1.2, 15.2.1
Contractor’s Representations
3.2.1, 3.2.2, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractor’s Responsibility for Those Performing the Work
3.3.2, 3.18, 5.3.1, 6.1.3, 6.2, 9.5.1, 10.2.8
Contractor’s Review of Contract Documents
3.2
Contractor’s Right to Stop the Work
9.7
Contractor’s Right to Terminate the Contract
14.1, 15.1.6
Contractor’s Submittals
3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1, 9.10.2,
9.10.3, 11.1.3, 11.4.2
Contractor’s Superintendent
3.9, 10.2.6
Contractor’s Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.5, 7.3.7, 8.2,
10, 12, 14, 15.1.3
Contractual Liability Insurance
11.1.1.8, 11.2
Coordination and Correlation
1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and Specifications
1.5, 2.2.5, 3.11
Copyrights
1.5, 3.17
Correction of Work
2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
7.3.7
Costs
2.4.1, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.7, 7.3.8,
7.3.9, 9.10.2, 10.3.2, 10.3.6, 11.3, 12.1.2, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
3.14, 6.2.5
Damage to Construction of Owner or Separate Contractors
3.14.2, 6.2.4, 10.2.1.2, 10.2.5, 10.4, 11.1.1, 11.3, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.4.1, 11.3.1, 12.2.4
Damages, Claims for
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4, 15.1, 15.2
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance, Rejection and Correction of
2.3.1, 2.4.1, 3.5, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1
Definitions
1.1, 2.1.1, 3.1.1, 3.5, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 15.1.1, 5.1, 6.1.2,
7.2.1, 7.3.1, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
3.2, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3.2,
15.1.5, 15.2.5
Disputes
6.3, 7.3.9, 15.1, 15.2
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
3.11
Effective Date of Insurance
8.2.2, 11.1.2
Emergencies
10.4, 14.1.1.2, 15.1.4
Employees, Contractor’s
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1

             
Init.

/   AlA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
4
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



Equipment, Labor, Materials or
1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Execution and Progress of the Work
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3.1, 3.4.1, 3.5, 3.7.1, 3.10.1, 3.12,
3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2, 9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2,
14.3.1, 15.1.3
Extensions of Time
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3, 15.1.5,
15.2.5
Failure of Payment
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Faulty Work
(See Defective or Nonconforming Work)
Final Completion and Final Payment
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5, 12.3.1, 14.2.4,
14.4.3
Financial Arrangements, Owner’s
2.2.1, 13.2.2, 14.1.1.4
Fire and Extended Coverage Insurance
11.3.1.1
GENERAL PROVISIONS
1
Governing Law
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.3.5, 10.3.6, 11.3.1.2, 11.3.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2,
11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Initial Decision
15.2
Initial Decision Maker, Definition of
1.1.8
Initial Decision Maker, Decisions
14.2.2, 14.2.4, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Initial Decision Maker, Extent of Authority
14.2.2, 14.2.4, 15.1.3, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Injury or Damage to Person or Property
10.2.8, 10.4.1
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 12.2.1,
13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2
Instruments of Service, Definition of
1.1.7
Insurance
3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11
Insurance, Boiler and Machinery
11.3.2
Insurance, Contractor’s Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.3.3
Insurance, Owner’s Liability
11.2
Insurance, Property
10.2.5, 11.3
Insurance, Stored Materials
9.3.2
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial Occupancy
9.9.1
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1
Interpretations, Written
4.2.11, 4.2.12, 15.1.4
Judgment on Final Award
15.4.2
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13.1, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1.1,
11.3, 13.1.1, 13.4, 13.5.1, 13.5.2, 13.6.1, 14, 15.2.8, 15.4
Liens
2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8
Limitations, Statutes of
12.2.5, 13.7, 15.4.1.1
Limitations of Liability
2.3.1, 3.2.2, 3.5, 3.12.10, 3.17, 3.18.1, 4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2,
9.6.4, 9.6.7, 10.2.5, 10.3.3, 11.1.2, 11.2, 11.3.7, 12.2.5, 13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 5.2, 5.3.1, 5.4.1,
6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10,
11.1.3, 11.3.1.5, 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15
Loss of Use Insurance
11.3.3

             
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
5
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



Material Suppliers
1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
Materials, Hazardous
10.2.4, 10.3
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4,
14.2.1.1, 14.2.1.2
Means, Methods, Techniques, Sequences and Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic’s Lien
2.1.2, 15.2.8
Mediation
8.3.1, 10.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3, 15.4.1
Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 7.1, 7.4
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.3.1
Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
2.3.1, 2.4.1, 3.5, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1
Notice
2.2.1, 2.3.1, 2.4.1, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1, 9.7, 9.10, 10.2.2,
11.1.3, 12.2.2.1, 13.3, 13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1
Notice, Written
2.3.1, 2.4.1, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 11.3.6, 12.2.2.1, 13.3, 14, 15.2.8, 15.4.1
Notice of Claims
3.7.4, 10.2.8, 15.1.2, 15.4
Notice of Testing and Inspections
13.5.1, 13.5.2
Observations, Contractor’s
3.2, 3.7.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.3.1.5
Orders, Written
1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1, 13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1.1
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.3, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Owner’s Authority
1.5, 2.1.1, 2.3.1, 2.4.1, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4,
4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2,
9.5.1, 9.6.4, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10, 12.2.2, 12.3.1,
13.2.2, 14.3, 14.4, 15.2.7
Owner’s Financial Capability
2.2.1, 13.2.2, 14.1.1.4
Owner’s Liability Insurance
11.2
Owner’s Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner’s Right to Carry Out the Work
2.4, 14.2.2
Owner’s Right to Clean Up
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
6.1
Owner’s Right to Stop the Work
2.3
Owner’s Right to Suspend the Work
14.3
Owner’s Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications and Other Instruments of Service
1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11.1, 3.17, 4.2.12, 5.3.1
Partial Occupancy or Use
9.6.6, 9.9, 11.3.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5, 9.6.3, 9.7, 9.8.5, 9.10.1, 14.2.3, 14.2.4,
14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Payment, Failure of
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Payment, Final
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 12.3.1, 13.7, 14.2.4, 14.4.3
Payment Bond, Performance Bond and
7.3.7.4, 9.6.7, 9.10.3, 11.4
Payments, Progress
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
PAYMENTS AND COMPLETION
9

             
Init.

/   AIA Document A201™ - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.   6
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 14.2.1.2
PCB
10.3.1
Performance Bond and Payment Bond
7.3.7.4, 9.6.7, 9.10.3, 11.4
Permits, Fees, Notices and Compliance with Laws
2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
Progress and Completion
4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3
Progress Payments
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
Project, Definition of
1.1.4
Project Representatives
4.2.10
Property Insurance
10.2.5, 11.3
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1, 11.4,
13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14, 15.2.8, 15.4
Rejection of Work
3.5, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
3.2.1, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1, 5.1.2, 13.2.1
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
3.2, 3.12.7, 6.1.3
Review of Contractor’s Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and Samples by Contractor
3.12
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5, 3.7.4, 3.15.2, 4.2.6, 5.3, 5.4, 6.1, 6.3, 7.3.1, 8.3,
9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14, 15.4
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
15.4.1
Safety of Persons and Property
10.2, 10.4
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.4
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules, Construction
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 12.1.2
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5
Site Visits, Architect’s
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of
1.1.6
Specifications
1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14
Statute of Limitations
13.7, 15.4.1.1
Stopping the Work
2.3, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 14.1, 14.2.1

             
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
7
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3
Submittal Schedule
3.10.2, 3.12.5, 4.2.7
Subrogation, Waivers of
6.1.1, 11.3.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5, 7.3.8
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
3.7.4
Successors and Assigns
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.7, 8.2, 8.3.1,
9.4.2, 10, 12, 14, 15.1.3
Surety
5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.3
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
5.4.1.1, 14
Taxes
3.6, 3.8.2.1, 7.3.7.4
Termination by the Contractor
14.1, 15.1.6
Termination by the Owner for Cause
5.4.1.1, 14.2, 15.1.6
Termination by the Owner for Convenience
14.4
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1, 13.5
TIME
8
Time, Delays and Extensions of
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3.2,
15.1.5, 15.2.5
Time Limits
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 5.2, 5.3, 5.4, 6.2.4,
7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3,
12.2, 13.5, 13.7, 14, 15.1.2, 15.4
Time Limits on Claims
3.7.4, 10.2.8, 13.7, 15.1.2
Title to Work
9.3.2, 9.3.3
Transmission of Data in Digital Form
1.6
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions, Concealed or Unknown
3.7.4, 8.3.1, 10.3
Unit Prices
7.3.3.2, 7.3.4
Use of Documents
1.1.1, 1.5, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
9.10.5, 13.4.2, 15.1.6
Waiver of Claims by the Owner
9.9.3, 9.10.3, 9.10.4, 12.2.2.1, 13.4.2, 14.2.4, 15.1.6
Waiver of Consequential Damages
14.2.4, 15.1.6
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.3.7
Warranty
3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1
Weather Delays
15.1.5.2
Work, Definition of
1.1.3
Written Consent
1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.4.1, 13.2, 13.4.2, 15.4.4.2
Written Interpretations
4.2.11, 4.2.12

             
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.   8
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



Written Notice
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 12.2.2, 12.2.4, 13.3, 14, 15.4.1
Written Orders
1.1.1, 2.3, 3.9, 7, 8.2.2, 12.1, 12.2, 13.5.2, 14.3.1, 15.1.2

             

Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.   9
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



ARTICLE 1 GENERAL PROVISIONS
§ 1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents are enumerated in the Agreement between the Owner and
Contractor (hereinafter the Agreement) and consist of the Agreement, Conditions
of the Contract (General, Supplementary and other Conditions), Drawings,
Specifications, Addenda issued prior to execution of the Contract, other
documents listed in the Agreement and Modifications issued after execution of
the Contract. A Modification is (1) a written amendment to the Contract signed
by both parties, (2) a Change Order, (3) a Construction Change Directive or
(4) a written order for a minor change in the Work issued by the Architect.
Unless specifically enumerated in the Agreement, the Contract Documents do not
include the advertisement or invitation to bid, Instructions to Bidders, sample
forms, other information furnished by the Owner in anticipation of receiving
bids or proposals, the Contractor’s bid or proposal, or portions of Addenda
relating to bidding requirements.
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Contractor and the Architect or the Architect’s
consultants, (2) between the Owner and a Subcontractor or a Sub-subcontractor,
(3) between the Owner and the Architect or the Architect’s consultants or
(4) between any persons or entities other than the Owner and the Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect’s duties.
§ 1.1.3 THE WORK
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.
§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.
§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
§ 1.1.7 INSTRUMENTS OF SERVICE
Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect’s consultants under their respective
professional services agreements. Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications, and
other similar materials.
§ 1.1.8 INITIAL DECISION MAKER
The Initial Decision Maker is the person identified in the Agreement to render
initial decisions on Claims in accordance with Section 15.2 and certify
termination of the Agreement under Section 14.2.2.
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.

             
Init.

/   AlA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
10
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
§ 1.2.3 Unless otherwise stated in the Contract Documents, words that have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.
§ 1.3 CAPITALIZATION
Terms capitalized in these General Conditions include those that are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.
§ 1.4 INTERPRETATION
In the interest of brevity the Contract Documents frequently omit modifying
words such as “all” and “any” and articles such as “the” and “an,” but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement.
§ 1.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.5.1 The Architect and the Architect’s consultants shall be deemed the
authors and owners of their respective Instruments of Service, including the
Drawings and Specifications, and will retain all common law, statutory and other
reserved rights, including copyrights. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers shall not own or claim a
copyright in the Instruments of Service. Submittal or distribution to meet
official regulatory requirements or for other purposes in connection with this
Project is not to be construed as publication in derogation of the Architect’s
or Architect’s consultants’ reserved rights.
§ 1.5.2 The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce the Instruments of
Service provided to them solely and exclusively for execution of the Work. All
copies made under this authorization shall bear the copyright notice, if any,
shown on the Instruments of Service. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers may not use the
Instruments of Service on other projects or for additions to this Project
outside the scope of the Work without the specific written consent of the Owner,
Architect and the Architect’s consultants.
§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM
If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions, unless otherwise already
provided in the Agreement or the Contract Documents.
ARTICLE 2 OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term “Owner” means the Owner or the
Owner’s authorized representative.
§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 Prior to commencement of tho Work, At any time, the Contractor may
request in writing that the Owner provide reasonable evidence that the Owner has
made financial arrangements to fulfill the Owner’s obligations under the
Contract. Thereafter, the Contractor may only request sueh evidence if (1) the
Owner fails to make payments to the Contractor as the Contract-Documents
require; (2) a change in the Work materially-changes the Contract Sum; or
(3) the Contractor-identifies in writing a reasonable-concern regarding the
Owner’s-ability to make payment when due. The Owner shall furnish such evidence
as a condition precedent to commencement or

             
Init.

/   AlA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
11
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



continuation of the Work or the portion of the Work affected by a material
change. After the Owner furnishes the evidence, the Owner shall not materially
vary such financial arrangements without prior notice to the Contractor.
§ 2.2.2 Except for permits and fees that are the responsibility of the
Contractor under the Contract Documents, including those required under
Section 3.7.1, the Owner shall secure and pay for necessary approvals,
easements, assessments and charges required for construction, use or occupancy
of permanent structures or for permanent changes in existing facilities.
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
§ 2.2.4 The Owner shall furnish information or services required of the Owner by
the Contract Documents with reasonable promptness. The Owner shall also furnish
any other information or services under the Owner’s control and relevant to the
Contractor’s performance of the Work with reasonable promptness after receiving
the Contractor’s written request for such information or services.
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor one copy of the Contract Documents for purposes of
making reproductions pursuant to Section 1.5.2.
§ 2.3 OWNER’S RIGHT TO STOP THE WORK
If the Contractor fails to correct Work that is not in accordance with the
requirements of the Contract Documents as required by Section 12.2 or repeatedly
fails to carry out Work in accordance with the Contract Documents, the Owner may
issue a written order to the Contractor to stop the Work, or any portion
thereof, until the cause for such order has been eliminated; however, the right
of the Owner to stop the Work shall not give rise to a duty on the part of the
Owner to exercise this right for the benefit of the Contractor or any other
person or entity, except to the extent required by Section 6.1.3.
§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents and fails within a ten-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the reasonable cost of correcting such
deficiencies, including Owner’s expenses and compensation for the Architect’s
additional services made necessary by such default, neglect or failure. Such
action by the Owner and amounts charged to the Contractor are both subject to
prior approval of the Architect. If payments then or thereafter due the
Contractor are not sufficient to cover such amounts, the Contractor shall pay
the difference to the Owner.
ARTICLE 3 CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have express authority to bind the Contractor
with respect to all matters under this Contract. The term “Contractor” means the
Contractor or the Contractor’s authorized representative.
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons or entities other than
the Contractor.

             
Init.

/   AlA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
12
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.
§ 3.2.2 Because the Contract Documents are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare review the
various Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 2.2.3, shall take field
measurements of any existing conditions related to that portion of the Work, and
shall observe any conditions at the site affecting it. These obligations are for
the purpose of facilitating coordination and construction by the Contractor and
are not for the purpose of discovering errors, omissions, or inconsistencies in
the Contract Documents; however, the Contractor shall promptly report to the
Architect any errors, inconsistencies or omissions discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require. It is recognized that the Contractor’s review is made in the
Contractor’s capacity as a contractor and not as a licensed design professional,
unless otherwise specifically provided in the Contract Documents.
§ 3.2.3 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly report to the Architect any nonconformity discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require.
§ 3.2.4 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions the Architect issues in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.2
or 3.2.3, the Contractor shall make Claims as provided in Article 15. If the
Contractor fails to perform the obligations of Sections 3.2.2 or 3.2.3, the
Contractor shall pay such costs and damages to the Owner as would have been
avoided if the Contractor had performed such obligations. If the Contractor
performs those obligations, the Contractor shall not be liable to the Owner or
Architect for damages resulting from errors, inconsistencies or omissions in the
Contract Documents, for differences between field measurements or conditions and
the Contract Documents, or for nonconformities of the Contract Documents to
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities.
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any loss or damage arising solely from those
Owner-required means, methods, techniques, sequences or procedures.
§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for, or on behalf
of, the Contractor or any of its Subcontractors.
§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.
§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other

             
Init.

/   AlA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.   13
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
§ 3.4.2 Except in the case of minor changes in the Work authorized by the
Architect in accordance with Sections 3.12.8 or 7.4, the Contractor may make
substitutions only with the consent of the Owner, after evaluation by the
Architect and in accordance with a Change Order or Construction Change
Directive.
§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Work. The Contractor
shall not permit employment of unfit persons or persons not properly skilled in
tasks assigned to them.
§ 3.5 WARRANTY
The Contractor warrants to the Owner and Architect that materials and equipment
furnished under the Contract will be of good quality and new unless the Contract
Documents require or permit otherwise. The Contractor further warrants that the
Work will conform to the requirements of the Contract Documents and will be free
from defects, except for those inherent in the quality of the Work the Contract
Documents require or permit. Work, materials, or equipment not conforming to
these requirements may be considered defective. The Contractor’s warranty
excludes remedy for damage or defect caused by abuse, alterations to the Work
not executed by the Contractor, improper or insufficient maintenance, improper
operation, or normal wear and tear and normal usage. If required by the
Architect, the Contractor shall furnish satisfactory evidence as to the kind and
quality of materials and equipment.
§ 3.6 TAXES
The Contractor shall pay sales, consumer, use and similar taxes for the Work
provided by the Contractor that are legally enacted when bids are received or
negotiations concluded, whether or not yet effective or merely scheduled to go
into effect.
§ 3.7 PERMITS, FEES, NOTICES AND COMPLIANCE WITH LAWS
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit as well as for other permits, fees,
licenses, and inspections by government agencies necessary for proper execution
and completion of the Work that are customarily secured after execution of the
Contract and legally required at the time bids are received or negotiations
concluded.
§ 3.7.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, ordinances, codes, rules and regulations, and lawful orders of
public authorities applicable to performance of the Work.
§ 3.7.3 If the Contractor performs Work knowing it to be contrary to applicable
laws, statutes, ordinances, codes, rules and regulations, or lawful orders of
public authorities, the Contractor shall assume appropriate responsibility for
such Work and shall bear the costs attributable to correction.
§ 3.7.4 Concealed or Unknown Conditions. If the Contractor encounters conditions
at the site that are (1) subsurface or otherwise concealed physical conditions
that differ materially from those indicated in the Contract Documents or
(2) unknown physical conditions of an unusual nature, that differ materially
from those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Contract Documents,
the Contractor shall promptly provide notice to the Owner and the Architect
before conditions are disturbed and in no event later than 21 days after first
observance of the conditions. The Architect will promptly investigate such
conditions and, if the Architect determines that they differ materially and
cause an increase or decrease in the Contractor’s cost of, or time required for,
performance of any part of the Work, will recommend an equitable adjustment in
the Contract Sum or Contract Time, or both. If the Architect determines that the
conditions at the site are not materially different from those indicated in the
Contract Documents and that no change in the terms of the Contract is justified,
the Architect shall promptly notify the Owner and Contractor in writing, stating
the reasons. If either party disputes the Architect’s determination or
recommendation, that party may proceed as provided in Article 15.
§ 3.7.5 If, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological sites or wetlands
not indicated in the Contract Documents, the Contractor shall immediately
suspend any operations that would affect them and shall notify the Owner and
Architect. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume

             
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970,1976,1987,1997 and 2007 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 15:18:12
on 03/24/2010 under Order No. 4679601979_1 which expires on 11/09/2010, and is
not for resale.  
14
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



the operations. The Contractor shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 15.
§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.
§ 3.8.2 Unless otherwise provided in the Contract Documents,

  .1   Allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;     .2   Contractor’s costs for unloading and handling at the site,
labor, installation costs, overhead, profit and other expenses contemplated for
stated allowance amounts shall be included in the Contract Sum but not in the
allowances; and     .3   Whenever costs are more than or less than allowances,
the Contract Sum shall be adjusted accordingly by Change Order. The amount of
the Change Order shall reflect (1) the difference between actual costs and the
allowances under Section 3.8.2.1 and (2) changes in Contractor’s costs under
Section 3.8.2.2.

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness.
§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
§ 3.9.2 The Contractor, as soon as practicable after award of the Contract,
shall furnish in writing to the Owner through the Architect the name and
qualifications of a proposed superintendent. The Architect may reply within
14 days to the Contractor in writing stating (1) whether the Owner or the
Architect has reasonable objection to the proposed superintendent or (2) that
the Architect requires additional time to review. Failure of the Architect to
reply within the 14 day period shall constitute notice of no reasonable
objection.
§ 3.9.3 The Contractor shall not employ a proposed superintendent to whom the
Owner or Architect has made reasonable and timely objection. The Contractor
shall not change the superintendent without the Owner’s consent, which shall not
unreasonably be withheld or delayed.
§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the Work. The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.
§ 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, and shall submit the schedule(s) for the Architect’s approval. The
Architect’s approval shall not unreasonably be delayed or withheld. The
submittal schedule shall (1) be coordinated with the Contractor’s construction
schedule, and (2) allow the Architect reasonable time to review submittals. If
the Contractor fails to submit a submittal schedule, the Contractor shall not be
entitled to any increase in Contract Sum or extension of Contract Time
based-en-the time required for review of submittals.
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.

             
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970,1976,1987,1997 and 2007 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 15:18:12
on 03/24/2010 under Order No. 4679601979_1 which expires on 11/09/2010, and is
not for resale.  
15
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
The Contractor shall maintain at the site for the Owner one copy of the
Drawings, Specifications, Addenda, Change Orders and other Modifications, in
good order and marked currently to indicate field changes and selections made
during construction, and one copy of approved Shop Drawings, Product Data,
Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work as a record of the Work as constructed.
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.
§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
§ 3.12.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. Their purpose is to demonstrate the way by which the
Contractor proposes to conform to the information given and the design concept
expressed in the Contract Documents for those portions of the Work for which the
Contract Documents require submittals. Review by the Architect is subject to the
limitations of Section 4.2.7. Informational submittals upon which the Architect
is not expected to take responsive action may be so identified in the Contract
Documents. Submittals that are not required by the Contract Documents may be
returned by the Architect without action.
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents in accordance with the
submittal schedule approved by the Architect or, in the absence of an approved
submittal schedule, with reasonable promptness and in such sequence as to cause
no delay in the Work or in the activities of the Owner or of separate
contractors.
§ 3.12.6 By submitting Shop Drawings, Product Data, Samples and similar
submittals, the Contractor represents to the Owner and Architect that the
Contractor has (1) reviewed and approved them, (2) determined and verified
materials, field measurements and field construction criteria related thereto,
or will do so and (3) checked and coordinated the information contained within
such submittals with the requirements of the Work and of the Contract Documents.
§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.
§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice, the Architect’s approval of a resubmission
shall not apply to such revisions.
§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering unless such services
are specifically required by the Contract Documents for a portion of the Work or
unless the Contractor needs to provide such services in order to carry out the
Contractor’s responsibilities for construction means, methods, techniques,
sequences and procedures. The Contractor shall not be

             
Init.

/   AIA Document A201™ – 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970,1976,1987,1997 and 2007 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 15:18:12
on 03/24/2010 under Order No. 4679601979_1 which expires on 11/09/2010, and is
not for resale.  
16
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



required to provide professional services in violation of applicable law. If
professional design services or certifications by a design professional related
to systems, materials or equipment are specifically required of the Contractor
by the Contract Documents, the Owner and the Architect will specify all
performance and design criteria that such services must satisfy. The Contractor
shall cause such services or certifications to be provided by a properly
licensed design professional, whose signature and seal shall appear on all
drawings, calculations, specifications, certifications, Shop Drawings and other
submittals prepared by such professional. Shop Drawings and other submittals
related to the Work designed or certified by such professional, if prepared by
others, shall bear such professional’s written approval when submitted to the
Architect. The Owner and the Architect shall be entitled to rely upon the
adequacy, accuracy and completeness of the services, certifications and
approvals performed or provided by such design professionals, provided the Owner
and Architect have specified to the Contractor all performance and design
criteria that such services must satisfy. Pursuant to this Section 3.12.10, the
Architect will review, approve or take other appropriate action on submittals
only for the limited purpose of checking for conformance with information given
and the design concept expressed in the Contract Documents. The Contractor shall
not be responsible for the adequacy of the performance and design criteria
specified in the Contract Documents.
§ 3.13 USE OF SITE
The Contractor shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.
§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.
§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.
§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor’s tools, construction equipment, machinery
and surplus materials from and about the Project.
§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Contractor.
§ 3.16 ACCESS TO WORK
The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents, or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.

             
Init.

/   AIA Document A201™ – 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970,1976,1987,1997 and 2007 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 15:18:12
on 03/24/2010 under Order No.4679601979_1 which expires on 11/09/2010, and is
not for resale.  
17
 
  User Notes:   (794187386)     

 



--------------------------------------------------------------------------------



 



§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law the Contractor shall indemnify
and hold harmless the Owner, Architect, Architect’s consultants, and agents and
employees of any of them from and against claims, damages, losses and expenses,
including but not limited to attorneys’ fees, arising out of or resulting from
performance of the Work, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the Work itself), but only to the
extent caused by the negligent acts or omissions of the Contractor, a
Subcontractor, anyone directly or indirectly employed by them or anyone for
whose acts they may be liable, regardless of whether or not such claim, damage,
loss or expense is caused in part by a party indemnified hereunder. Such
obligation shall not be construed to negate, abridge, or reduce other rights or
obligations of indemnity which would otherwise exist as to a party or person
described in this Section 3.18.
§ 3.18.2 In claims against any person or entity indemnified under this
Section 3.18 by an employee of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers’-compensation-acts,
disability benefit acts or other employee benefit acts.
ARTICLE 4 ARCHITECT
§ 4.1 GENERAL
§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement and is referred to throughout the Contract Documents
as if singular in number.
§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.
§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a successor architect as to whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the Architect.
§ 4.2 ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents and will be an Owner’s representative during
construction until the date the Architect issues the final Certificate for
Payment. The Architect will have authority to act on behalf of the Owner only to
the extent provided in the Contract Documents.
§ 4.2.2 The Architect will visit the site at intervals appropriate to the stage
of construction, or as otherwise agreed with the Owner, to become generally
familiar with the progress and quality of the portion of the Work completed, and
to determine in general if the Work observed is being performed in a manner
indicating that the Work, when fully completed, will be is in accordance with
the Contract Documents. However, the Architect will not be required to make
exhaustive or continuous on-site inspections to check the quality or quantity of
the Work. The Architect will not have control over, charge of, or responsibility
for, the construction means, methods, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Section 3.3.1.
§ 4.2.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (1) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor, Subcontractors, or their agents or employees, or
any other persons or entities performing portions of the Work.

                 
Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No. 4679601979_1 which expires on
11/09/2010, and is not for resale.    
18  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION
Except as otherwise provided in the Contract Documents or when direct
communications have been specially authorized, the Owner and Contractor shall
endeavor to communicate with each other through the Architect about matters
arising out of or relating to the Contract. Communications by and with the
Architect’s consultants shall be through the Architect. Communications by and
with Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.
§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.
§ 4.2.6 The Architect has authority to reject Work that does not conform to the
Contract Documents. Whenever the Architect considers it necessary or advisable,
the Architect will have authority to require inspection or testing of the Work
in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work is
fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.
§ 4.2.7 The Architect will review and approve, or take other appropriate action
upon, the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken in accordance with the submittal schedule
approved by the Architect or, in the absence of an approved submittal schedule,
with reasonable promptness while allowing sufficient time in the Architect’s
professional judgment to permit adequate review. Review of such submittals is
not conducted for the purpose of determining the accuracy and completeness of
other details such as dimensions and quantities, or for substantiating
instructions for installation or performance of equipment or systems, all of
which remain the responsibility of the Contractor as required by the Contract
Documents. The Architect’s review of the Contractor’s submittals shall not
relieve the Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.
§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in
Section 7.4. The Architect will investigate and make determinations and
recommendations regarding concealed and unknown conditions as provided in
Section 3.7.4.
§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion; issue Certificates of
Substantial Completion pursuant to Section 9.8; receive and forward to the
Owner, for the Owner’s review and records, written warranties and related
documents required by the Contract and assembled by the Contractor pursuant to
Section 9.10; and issue a final Certificate for Payment pursuant to
Section 9.10.
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
§ 4.2.11 The Architect will interpret and decide matters concerning performance
under, and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness.
§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of, and reasonably inferable from, the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
decisions, the Architect will endeavor to secure faithful performance by both
Owner and Contractor, will not show partiality to either and will not be liable
for results of interpretations or decisions rendered in good faith.
§ 4.2.13 The Architect’s decisions on matters relating to aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.

                 
Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No. 4679601979_1 which expires on
11/09/2010, and is not for resale.    
19  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



§ 4.2.14 The Architect will review and respond to requests for information about
the Contract Documents. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If appropriate, the Architect will prepare and issue supplemental
Drawings and Specifications in response to the requests for information.
ARTICLE 5 SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.
§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.
§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect may reply within 14 days to the Contractor in writing
stating (1) whether the Owner or the Architect has reasonable objection to any
such proposed person or entity or (2) that the Architect requires additional
time for review. Failure of the Owner or Architect to reply within the 14 day
period shall constitute notice of no reasonable objection.
§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.
§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.
§ 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution.
§ 5.3 SUBCONTRACTUAL RELATIONS
By appropriate agreement, written where legally required for validity, the
Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect.. Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by the Contract
Documents, has against the Owner. Where appropriate, the Contractor shall
require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of tho proposed subcontract agreement that

                 
Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No. 4679601979_1 which expires on
11/09/2010, and is not for resale.    
20  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



may be at variance with the Contract Documents. . Subcontractors will similarly
make copies of applicable portions of such documents available to their
respective proposed Sub-subcontractors.
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner, provided that

  .1   assignment is effective only after termination of the Contract by the
Owner for cause pursuant to Section 14.2 and only for those subcontract
agreements that the Owner accepts by notifying the Subcontractor and Contractor
in writing; and     .2   assignment is subject to the prior rights of the
surety, if any, obligated under bond relating to the Contract.

When the Owner accepts the assignment of a subcontract agreement, the Owner
assumes the Contractor’s rights and obligations under the subcontract.
§ 5.4.2 Upon such assignment, if the Work has been suspended for more than
30 days, the Subcontractor’s compensation shall be equitably adjusted for
increases in cost resulting from the suspension.
§ 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract to a successor contractor or other entity. If the
Owner assigns the subcontract to a successor contractor or other entity, the
Owner shall nevertheless remain legally responsible for all of the successor
contractor’s obligations under the subcontract.
ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Article 15.
§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.
§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules. The Contractor shall make any revisions to the construction schedule
deemed necessary after a joint review and mutual agreement. The construction
schedules shall then constitute the schedules to be used by the Contractor,
separate contractors and the Owner until subsequently revised.
§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights that apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.
§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.
§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects discovered in such
other construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report any discovered discrepancies or
defects shall constitute an acknowledgment that the Owner’s or separate
contractor’s completed or partially

                 
Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
21  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.
§ 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that
are payable to a separate contractor because of the Contractor’s delays,
improperly timed activities or defective construction. The Owner shall be
responsible to the Contractor for costs the Contractor incurs because of a
separate contractor’s delays, improperly timed activities, damage to the Work or
defective construction.
§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction or to property of the
Owner or separate contractors as provided in Section 10.2.5.
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.
§ 6.3 OWNER’S RIGHT TO CLEAN UP
If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and the Architect will allocate the cost among those responsible.
ARTICLE 7 CHANGES IN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect stating their agreement upon all
of the following:

  .1   The change in the Work;     .2   The amount of the adjustment, if any, in
the Contract Sum; and     .3   The extent of the adjustment, if any, in the
Contract Time.

§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

  .1   Mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;     .2   Unit prices stated
in the Contract Documents or subsequently agreed upon;     .3   Cost to be
determined in a manner agreed upon by the parties and a mutually acceptable
fixed or percentage fee; or

                 
Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
22  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



  .4   As provided in Section 7.3.7.

§ 7.3.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.
§ 7.3.5 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor’s agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.
§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor’s agreement therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.
§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the Architect shall determine the method and
the adjustment on the basis of reasonable expenditures and savings of those
performing the Work attributable to the change, including, in case of an
increase in the Contract Sum, an amount for overhead and profit as set forth in
the Agreement, or if no such amount is set forth in the Agreement, a reasonable
amount. In such case, and also under Section 7.3.3.3, the Contractor shall keep
and present, in such form as the Architect may prescribe, an itemized accounting
together with appropriate supporting data. Unless otherwise provided in the
Contract Documents, costs for the purposes of this Section 7.3.7 shall be
limited to the following:

  .1   Costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers’
compensation insurance;     .2   Costs of materials, supplies and equipment,
including cost of transportation, whether incorporated or consumed;     .3  
Rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;     .4   Costs of premiums for all bonds and
insurance, permit fees, and sales, use or similar taxes related to the Work; and
    .5   Additional costs of supervision and field office personnel directly
attributable to the change.

§ 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change that results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.
§ 7.3.9 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment. The
Architect will make an interim determination for purposes of monthly
certification for payment for those costs and certify for payment the amount
that the Architect determines, in the Architect’s professional judgment, to be
reasonably justified. The Architect’s interim determination of cost shall adjust
the Contract Sum on the same basis as a Change Order, subject to the right of
either party to disagree and assert a Claim in accordance with Article 15.
§ 7.3.10 When the Owner and Contractor agree with a determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and the Architect will prepare a Change Order. Change
Orders may be issued for all or any part of a Construction Change Directive.
§ 7.4 MINOR CHANGES IN THE WORK
The Architect has authority to order minor changes in the Work not involving
adjustment in the Contract Sum or extension of the Contract Time and not
inconsistent with the intent of the Contract Documents. Such changes will be
effected by written order signed by the Architect and shall be binding on the
Owner and Contractor.

                 
Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
23  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



ARTICLE 8 TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.
§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.
§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner; or by changes ordered
in the Work; or by labor disputes, fire, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Contractor’s control; or by
delay authorized by the Owner pending mediation and arbitration; or by other
causes that the Architect determines may justify delay, then the Contract Time
shall be extended by Change Order for such reasonable time as the Architect may
determine.
§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 15.
§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.
ARTICLE 9 PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.
§ 9.2 SCHEDULE OF VALUES
Where the Contract is based on a stipulated sum or Guaranteed Maximum Price, the
Contractor shall submit to the Architect, before the first Application for
Payment, a schedule of values allocating the entire Contract Sum to the various
portions of the Work and prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require. This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the
Contractor’s Applications for Payment.
§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
prepared in accordance with the schedule of values, if required under
Section 9.2, for completed portions of the Work. Such application shall be
notarized, if required, and supported by such data substantiating the
Contractor’s right to payment as the Owner or Architect may require, such as
copies of requisitions from Subcontractors and material suppliers, and shall
reflect retainage if provided for in the Contract Documents.

                 
Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA ® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
24  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



§ 9.3.1.1 As provided in Section 7.3.9, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.
§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay a
Subcontractor or material supplier, unless such Work has been performed by
others whom the Contractor intends to pay.
§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.
§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.
§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect’s knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. If the Contractor and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations to the
Owner. The Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect’s opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of

  .1   defective Work not remedied;     .2   third party claims filed or
reasonable evidence indicating probable filing of such claims unless security
acceptable to the Owner is provided by the Contractors;;

                 

Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA ® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
25  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



  .3   failure of the Contractor to make payments properly to Subcontractors or
for labor, materials or equipment;     .4   reasonable evidence that the Work
cannot be completed for the unpaid balance of the Contract Sum;     .5   damage
to the Owner or a separate contractor;     .6   reasonable evidence that the
Work will not be completed within the Contract Time, and that the unpaid balance
would not be adequate to cover actual or liquidated damages for the anticipated
delay; or     .7   repeated failure to carry out the Work in accordance with the
Contract Documents.

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
§ 9.5.3 If the Architect withholds certification for payment under
Section 9.5.1.3, the Owner may, at its sole option, issue joint checks to the
Contractor and to any Subcontractor or material or equipment suppliers to whom
the Contractor failed to make payment for Work properly performed or material or
equipment suitably delivered. If the Owner makes payments by joint check, the
Owner shall notify the Architect and the Architect will reflect such payment on
the next Certificate for Payment.
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.
§ 9.6.2 The Contractor shall pay each Subcontractor no later than seven days
after receipt of payment from the Owner the amount to which the Subcontractor is
entitled, reflecting percentages actually retained from payments to the
Contractor on account of the Subcontractor’s portion of the Work. The Contractor
shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.
§ 9.6.3 The Architect will-may, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.
§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and material and equipment
suppliers amounts paid by the Owner to the Contractor for subcontracted Work. If
the Contractor fails to furnish such evidence within seven days, the Owner shall
have the right to contact Subcontractors to ascertain whether they have been
properly paid. Neither the Owner nor Architect shall have an obligation to pay
or to see to the payment of money to a Subcontractor, except as may otherwise be
required by law.
§ 9.6.5 Contractor payments to material and equipment suppliers shall be treated
in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.
§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.
§ 9.7 FAILURE OF PAYMENT
If the Architect does not issue a Certificate for Payment, through no fault of
the Contractor, within seven days after receipt of the Contractor’s Application
for Payment, or if the Owner does not pay the Contractor within seven days after
the date established in the Contract Documents the amount certified by the
Architect or awarded by binding dispute resolution, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect,

                 
Init.


/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
26  
 
  User Notes:   (794187386)         

 



--------------------------------------------------------------------------------



 



stop the Work until payment of the amount owing has been received. The Contract
Time shall be extended appropriately and the Contract Sum shall be increased by
the amount of the Contractor’s reasonable costs of shut-down,delay and start-up,
plus interest as provided for in the Contract Documents.
§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use.
§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.
§ 9.8.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect. In such case,
the Contractor shall then submit a request for another inspection by the
Architect to determine Substantial Completion.
§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion that shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.3.1.5 and authorized by public authorities
having jurisdiction over the Project. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect.
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of the Contractor’s written notice that the Work is ready
for final inspection and acceptance and upon receipt of a final Application for
Payment, the Architect will promptly make such inspection and, when the

                     
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA ® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
27  
 
  User Notes:     (794187386)        

 



--------------------------------------------------------------------------------



 



Architect finds the Work acceptable under the Contract Documents and the
Contract fully performed, the Architect will promptly issue a final Certificate
for Payment stating that to the best of the Architect’s knowledge, information
and belief, and on the basis of the Architect’s on-site visits and inspections,
the Work has been completed in accordance with terms and conditions of the
Contract Documents and that the entire balance found to be due the Contractor
and noted in the final Certificate is due and payable. The Architect’s final
Certificate for Payment will constitute a further representation that conditions
listed in Section 9.10.2 as precedent to the Contractor’s being entitled to
final payment have been fulfilled.
§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after payments are made, the Contractor
shall refund to the Owner all money that the Owner may be compelled to pay in
discharging such lien, including all costs and reasonable attorneys’ fees.
§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.
§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from

  .1   liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;     .2   failure of the Work to comply with the
requirements of the Contract Documents; or     .3   terms of special warranties
required by the Contract Documents.

§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.
ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.
§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to

  .1   employees on the Work and other persons who may be affected thereby;    
.2   the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and     .3   other
property at the site or adjacent thereto, such as trees, shrubs, lawns, walks,
pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

                     
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA ® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
28  
 
  User Notes:     (794187386)        

 



--------------------------------------------------------------------------------



 



§ 10.2.2 The Contractor shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities bearing on safety of persons or property or their
protection from damage, injury or loss.
§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.
§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.
§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Section 3.18.
§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.
§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.
§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY
If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 The Contractor is responsible for compliance with any requirements
included in the Contract Documents regarding hazardous materials. If the
Contractor encounters a hazardous material or substance not addressed in the
Contract Documents and if reasonable precautions will be inadequate to prevent
foreseeable bodily injury or death to persons resulting from a material or
substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.
§ 10.3.2 Upon receipt of the Contractor’s written notice, the Owner shall obtain
the services of a licensed laboratory to verify the presence or absence of the
material or substance reported by the Contractor and, in the event such material
or substance is found to be present, to cause it to be rendered harmless. Unless
otherwise required by the Contract Documents, the Owner shall furnish in writing
to the Contractor and Architect the names and qualifications of persons or
entities who are to perform tests verifying the presence or absence of such
material or substance or who are to perform the task of removal or safe
containment of such material or substance. The Contractor and the Architect will
promptly reply to the Owner in writing stating whether or not either has
reasonable objection to the persons or entities proposed by the Owner. If either
the Contractor or Architect has an objection to a person or entity proposed by
the Owner, the Owner shall propose another to whom the Contractor and the
Architect have no reasonable objection. When the material or substance has been
rendered harmless, Work in the affected area shall resume upon written agreement
of the Owner and Contractor. By Change Order, the Contract Time shall be
extended appropriately and the Contract Sum shall be increased in the amount of
the Contractor’s reasonable additional costs of shut-down, delay and start-up.

                     

Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.     29  
 
  User Notes:     (794187386)        

 



--------------------------------------------------------------------------------



 



§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Section 10.3.1 and has not been rendered harmless, provided that such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property (other than the Work
itself), except to the extent that such damage, loss or expense is due to the
fault or negligence of the party seeking indemnity.
§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Contractor brings to the site unless such materials
or substances are required by the Contract Documents. The Owner shall be
responsible for materials or substances required by the Contract Documents,
except to the extent of the Contractor’s fault or negligence in the use and
handling of such materials or substances.
§ 10.3.5 The Contractor shall indemnify the Owner for the cost and expense the
Owner incurs (1) for remediation of a material or substance the Contractor
brings to the site and negligently handles, or (2) where the Contractor fails to
perform its obligations under Section 10.3.1, except to the extent that the cost
and expense are due to the Owner’s fault or negligence.
§ 10.3.6 If, without negligence on the part of the Contractor, the Contractor is
held liable by a government agency for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Contract Documents, the Owner shall indemnify the Contractor for all cost and
expense thereby incurred.
§ 10.4 EMERGENCIES
In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor’s discretion, to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.
ARTICLE 11 INSURANCE AND BONDS
§ 11.1 CONTRACTOR’S LIABILITY INSURANCE
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
and completed operations under the Contract and for which the Contractor may be
legally liable, whether such operations be by the Contractor or by a
Subcontractor or by anyone directly or indirectly employed by any of them, or by
anyone for whose acts any of them may be liable:

  .1   Claims under workers’ compensation, disability benefit and other similar
employee benefit acts that are applicable to the Work to be performed;     .2  
Claims for damages because of bodily injury, occupational sickness or disease,
or death of the Contractor’s employees;

  .3   Claims for damages because of bodily injury, sickness or disease, or
death of any person other than the Contractor’s employees;     .4   Claims for
damages insured by usual personal injury liability coverage;     .5   Claims for
damages, other than to the Work itself, because of injury to or destruction of
tangible property, including loss of use resulting therefrom;property;     .6  
Claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;     .7  
Claims for bodily injury or property damage arising out of completed operations;
and     .8   Claims involving contractual liability insurance applicable to the
Contractor’s obligations under Section 3.18.

§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from the date of
commencement of the Work until the date of final payment and termination of any
coverage required to be maintained after final payment, and, with respect to the
Contractor’s completed operations coverage, until the expiration of the period
for correction

                     
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
30  
 
  User Notes:     (794187386)        

 



--------------------------------------------------------------------------------



 



of Work or for such other period for maintenance of completed operations
coverage as specified in the Contract Documents.
§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work and thereafter upon renewal or
replacement of each required policy of insurance. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner. An
additional certificate evidencing continuation of liability coverage, including
coverage for completed operations, shall be submitted with the final Application
for Payment as required by Section 9.10.2 and thereafter upon renewal or
replacement of such coverage until the expiration of the time required by
Section 11.1.2. Information concerning reduction of coverage on account of
revised limits or claims paid under the General Aggregate, or both, shall be
furnished by the Contractor with reasonable promptness.
§ 11.1.4 The Contractor shall not be required to cause the commercial liability
coverage required by the Contract Documents to include (1) the Owner, the
Architect and the Architect’s consultants as additional insureds for claims
caused in whole or in part by the Contractor’s negligent acts or omissions
during the Contractor’s operations; and (2) the Owner as an additional insured
for claims caused in whole or in part by the Contractor’s negligent acts or
omissions during the Contractor’s completed operations.
§ 11.2 OWNER’S LIABILITY INSURANCE
The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.
§ 11.3 PROPERTY INSURANCE
§ 11.3.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract Modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles. Such property
insurance shall be maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Section 9.10 or until no person or entity other than the Owner has an
insurable interest in the property required by this Section 11.3 to be covered,
whichever is later. This insurance shall include interests of the Owner, the
Contractor, Subcontractors and Sub-subcontractors in the Project.
§ 11.3.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss.
§ 11.3.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance that will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.
§ 11.3.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles.
§ 11.3.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.
§ 11.3.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or

                     
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
31  
 
  User Notes:     (794187386)        

 



--------------------------------------------------------------------------------



 



otherwise. The Owner and the Contractor shall take reasonable steps to obtain
consent of the insurance company or companies and shall, without mutual written
consent, take no action with respect to partial occupancy or use that would
cause cancellation, lapse or reduction of insurance.
§ 11.3.2 BOILER AND MACHINERY INSURANCE
The Owner shall purchase and maintain boiler and machinery insurance required by
the Contract Documents or by law, which shall specifically cover such insured
objects during installation and until final acceptance by the Owner; this
insurance shall include interests of the Owner, Contractor, Subcontractors and
Sub-subcontractors in the Work, and the Owner and Contractor shall be named
insureds.
§ 11.3.3 LOSS OF USE INSURANCE
The Owner, at the Owner’s option, may purchase and maintain such insurance as
will insure the Owner against loss of use of the Owner’s property due to fire or
other hazards, however caused. The Owner waives all rights of action against the
Contractor for loss of use of the Owner’s property, including consequential
losses due to fire or other hazards however caused.
§ 11.3.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.
§ 11.3.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
11.3.7 for damages caused by fire or other causes of loss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.
§ 11.3.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Section 11.3. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire, and that its limits will not be reduced, until at least
30 days’ prior written notice has been given to the Contractor.
§ 11.3.7 WAIVERS OF SUBROGATION
The Owner and Contractor waive all rights against (1) each other and any of
their subcontractors, sub-subcontractors, agents and employees, each of the
other, and (2) the Architect, Architect’s consultants, separate contractors
described in Article 6, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages caused by fire or other
causes of loss to the extent covered by property insurance obtained pursuant to
this Section 11.3 or other property insurance applicable to the Work, except
such rights as they have to proceeds of such insurance held by the Owner as
fiduciary. The Owner or Contractor, as appropriate, shall require of the
Architect, Architect’s consultants, separate contractors described in Article 6,
if any, and the subcontractors, sub-subcontractors, agents and employees of any
of them, by appropriate agreements, written where legally required for validity,
similar waivers each in favor of other parties enumerated herein. The policies
shall provide such waivers of subrogation by endorsement or otherwise. A waiver
of subrogation shall be effective as to a person or entity even though that
person or entity would otherwise have a duty of indemnification, contractual or
otherwise, did not pay the insurance premium directly or indirectly, and whether
or not the person or entity had an insurable interest in the property damaged.
§ 11.3.8 A loss insured under the Owner’s property insurance shall be adjusted
by the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.3.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.
§ 11.3.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the

                     
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
32  
 
  User Notes:     (794187386)        

 



--------------------------------------------------------------------------------



 



Owner shall distribute in accordance with such agreement as the parties in
interest may reach, or as determined in accordance with the method of binding
dispute resolution selected in the Agreement between the Owner and Contractor.
If after such loss no other special agreement is made and unless the Owner
terminates the Contract for convenience, replacement of damaged property shall
be performed by the Contractor after notification of a Change in the Work in
accordance with Article 7.
§ 11.3.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner’s exercise of this power;
if such objection is made, the dispute shall be resolved in the manner selected
by the Owner and Contractor as the method of binding dispute resolution in the
Agreement. If the Owner and Contractor have selected arbitration as the method
of binding dispute resolution, the Owner as fiduciary shall make settlement with
insurers or, in the case of a dispute over distribution of insurance proceeds,
in accordance with the directions of the arbitrators.
§ 11.4 PERFORMANCE BOND AND PAYMENT BOND
§ 11.4.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.
§ 11.4.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.
ARTICLE 12 UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
requested in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.
§ 12.1.2 If a portion of the Work has been covered that the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, such costs and the
cost of correction shall be at the Contractor’s expense unless the condition was
caused by the Owner or a separate contractor in which event the Owner shall be
responsible for payment of such costs.
§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
The Contractor shall promptly correct Work rejected by the Architect or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after Substantial Completion and whether or not fabricated, installed
or completed. Costs of correcting such rejected Work, including additional
testing and inspections, the cost of uncovering and replacement, and
compensation for the Architect’s services and expenses made necessary thereby,
shall be at the Contractor’s expense.
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4.

                     
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    
33  
 
  User Notes:     (794187386)        

 



--------------------------------------------------------------------------------



 



§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.
§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.
§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations the Contractor has
under the Contract Documents. Establishment of the one-year period for
correction of Work as described in Section 12.2.2 relates only to the specific
obligation of the Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents may be
sought to be enforced, nor to the time within which proceedings may be commenced
to establish the Contractor’s liability with respect to the Contractor’s
obligations other than specifically to correct the Work.
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.
ARTICLE 13 MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project is
located except that, if the parties have selected arbitration as the method of
binding dispute resolution, the Federal Arbitration Act shall govern
Section 15.4.
§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. Except as provided in
Section 13.2.2, neither party to the Contract shall assign the Contract as a
whole without written consent of the other. If either party attempts to make
such an assignment without such consent, that party shall nevertheless remain
legally responsible for all obligations under the Contract.
§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to a lender providing construction financing for the Project, if the lender
assumes the Owner’s rights and obligations under the Contract Documents. The
Contractor shall execute all consents reasonably required to facilitate such
assignment.
§ 13.3 WRITTEN NOTICE
Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice.
§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.
§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.

         
Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and international Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
34      User Notes:
(794187386)
   

 



--------------------------------------------------------------------------------



 



§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Contract Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of (1) tests, inspections or approvals that do not become
requirements until after bids are received or negotiations concluded, and
(2) tests, inspections or approvals where building codes or applicable laws or
regulations prohibit the Owner from delegating their cost to the Contractor.
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner’s expense.
§ 13.5.3 If such procedures for testing, inspection or approval under
Sections 13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply
with requirements established by the Contract Documents, all costs made
necessary by such failure including those of repeated procedures and
compensation for the Architect’s services and expenses shall be at the
Contractor’s expense.
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.
§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
§ 13.6 INTEREST
Payments due and unpaid under the Contract Documents shall bear interest from
the date payment is due at such rate as the parties may agree upon in writing
or, in the absence thereof, at the legal rate prevailing from time to time at
the place where the Project is located.
§ 13.7 TIME LIMITS ON CLAIMS
The Owner and Contractor shall commence all claims and causes of action, whether
in contract, tort, breach of warranty or otherwise, against the other arising
out of or related to the Contract in accordance with the requirements of the
final dispute resolution method selected in the Agreement within the time period
specified by applicable law, but in any case not more than 10 years after the
date of Substantial Completion of the Work. The Owner and Contractor waive all
claims and causes of action not commenced in accordance with this Section 13.7.
ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

  .1   Issuance of an order of a court or other public authority having
jurisdiction that requires all Work to be stopped;     .2   An act of
government, such as a declaration of national emergency that requires all Work
to be stopped;

         
Init.

/   AIA Document A201 ™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.  
35      User Notes:
(794187386)
   

 



--------------------------------------------------------------------------------



 



  .3   Because the Architect has not issued a Certificate for Payment and has
not notified the Contractor of the reason for withholding certification as
provided in Section 9.4.1, or because the Owner has not made payment on a
Certificate for Payment within the time stated in the Contract Documents; or    
.4   The Owner has failed to furnish to the Contractor promptly, upon the
Contractor’s request, reasonable evidence as required by Section 2.2.1.

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.
§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed,
including reasonable overhead and profit, costs incurred by reason of such
termination, and damages.
§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has repeatedly failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.
§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor

  .1   repeatedly refuses or fails to supply enough properly skilled workers or
proper materials;     .2   fails to make payment to Subcontractors for materials
or labor in accordance with the respective agreements between the Contractor and
the Subcontractors;     .3   repeatedly disregards applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of a public
authority; or     .4   otherwise is guilty of substantial breach of a provision
of the Contract Documents.

§ 14.2.2 When any of the above reasons exist, the Owner, upon certification by
the Initial Decision Maker that sufficient cause exists to justify such action,
may without prejudice to any other rights or remedies of the Owner and after
giving the Contractor and the Contractor’s surety, if any, seven days’ written
notice, terminate employment of the Contractor and may, subject to any prior
rights of the surety:

  .1   Exclude the Contractor from the site and take possession of all
materials, equipment, tools, and construction equipment and machinery thereon
owned by the Contractor; materials purchased for incorporation into the Work;  
  .2   Accept assignment of subcontracts pursuant to Section 5.4; and     .3  
Finish the Work by whatever reasonable method the Owner may deem expedient. Upon
written request of the Contractor, the Owner shall furnish to the Contractor a
detailed accounting of the costs incurred by the Owner in finishing the Work.

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.
§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Initial Decision Maker, upon application, and this obligation
for payment shall survive termination of the Contract.
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.

         

Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979 1 which expires on
11/09/2010, and is not for resale.  

36      User Notes:
(794187386)
   

 



--------------------------------------------------------------------------------



 



§ 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent

  .1   that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or     .2
  that an equitable adjustment is made or denied under another provision of the
Contract.

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.
§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall

  .1   cease operations as directed by the Owner in the notice;     .2   take
actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and     .3   except for Work directed to be performed
prior to the effective date of termination stated in the notice, terminate all
existing subcontracts and purchase orders and enter into no further subcontracts
and purchase orders.

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with reasonable overhead and profit on the
Work not executed.
ARTICLE 15 CLAIMS AND DISPUTES
§ 15.1 CLAIMS
§ 15.1.1 DEFINITION
A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The term “Claim” also includes other disputes and matters in question
between the Owner and Contractor arising out of or relating to the Contract. The
responsibility to substantiate Claims shall rest with the party making the
Claim.
§ 15.1.2 NOTICE OF CLAIMS
Claims by either the Owner or Contractor must be initiated by written notice to
the other party and to the Initial Decision Maker with a copy sent to the
Architect, if the Architect is not serving as the Initial Decision Maker. Claims
by either party must be initiated within 21 days after-occurrence of the event
giving rise to such Claim or within 21 days after the-claimant first recognizes
the condition giving rise to the Claim, whichever is later.
§ 15.1.3 CONTINUING CONTRACT PERFORMANCE
Pending final resolution of a Claim, except as otherwise agreed in writing or as
provided in Section 9.7 and Article 14, the Contractor shall proceed diligently
with performance of the Contract and the Owner shall continue to make payments
in accordance with the Contract Documents. The Architect will prepare Change
Orders and issue Certificates for Payment in accordance with the decisions of
the Initial Decision Maker.
§ 15.1.4 CLAIMS FOR ADDITIONAL COST
If the Contractor wishes to make a Claim for an increase in the Contract Sum,
written notice as provided herein shall be given before proceeding to execute
the Work. Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Section 10.4.
§ 15.1.5 CLAIMS FOR ADDITIONAL TIME
§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay, only one Claim
is necessary.
§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.

 

Init.

/   AlA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979 1 which expires on
11/09/2010, and is not for resale.  

37      User Notes:
(794187386)
   

 



--------------------------------------------------------------------------------



 



§ 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES
The Contractor and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver includes

  .1   damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and     .2  
damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 15.1.6 shall be deemed to preclude an award of
liquidated damages, when applicable, in accordance with the requirements of the
Contract Documents.
§ 15.2 INITIAL DECISION
§ 15.2.1 Claims, excluding those arising under Sections 10.3, 10.4, 11.3.9, and
11.3.10, shall be referred to the Initial Decision Maker for initial decision.
The Architect will serve as the Initial Decision Maker, unless otherwise
indicated in the Agreement. Except for those Claims excluded by this
Section 15.2.1, an initial decision shall be required as a condition precedent
to mediation of any Claim arising prior to the date final payment is due, unless
30 days have passed after the Claim has been referred to the Initial Decision
Maker with no decision having been rendered. Unless the Initial Decision Maker
and all affected parties agree, the Initial Decision Maker will not decide
disputes between the Contractor and persons or entities other than the Owner.
§ 15.2.2 The Initial Decision Maker will review Claims and within ten days of
the receipt of a Claim take one or more of the following actions: (1) request
additional supporting data from the claimant or a response with supporting data
from the other party, (2) reject the Claim in whole or in part, (3) approve the
Claim, (4) suggest a compromise, or (5) advise the parties that the Initial
Decision Maker is unable to resolve the Claim if the Initial Decision Maker
lacks sufficient information to evaluate the merits of the Claim or if the
Initial Decision Maker concludes that, in the Initial Decision Maker’s sole
discretion, it would be inappropriate for the Initial Decision Maker to resolve
the Claim.
§ 15.2.3 In evaluating Claims, the Initial Decision Maker may, but shall not be
obligated to, consult with or seek information from either party or from persons
with special knowledge or expertise who may assist the Initial Decision Maker in
rendering a decision. The Initial Decision Maker may request the Owner to
authorize retention of such persons at the Owner’s expense.
§ 15.2.4 If the Initial Decision Maker requests a party to provide a response to
a Claim or to furnish additional supporting data, such party shall respond,
within ten days after receipt of such request, and shall either (1) provide a
response on the requested supporting data, (2) advise the Initial Decision Maker
when the response or supporting data will be furnished or (3) advise the Initial
Decision Maker that no supporting data will be furnished. Upon receipt of the
response or supporting data, if any, the Initial Decision Maker will either
reject or approve the Claim in whole or in part.
§ 15.2.5 The Initial Decision Maker will render an initial decision approving or
rejecting the Claim, or indicating that the Initial Decision Maker is unable to
resolve the Claim. This initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) notify the parties and the Architect, if the Architect
is not serving as the Initial Decision Maker, of any change in the Contract Sum
or Contract Time or both. The initial decision shall be final and binding on the
parties but subject to mediation and, if the parties fail to resolve their
dispute through mediation, to binding dispute resolution.
§ 15.2.6 Either party may file for mediation of an initial decision at any time,
subject to the terms of Section 15.2.6.1.time.

         

Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA ® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA ® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    38      User Notes:
(794187386)
   

 



--------------------------------------------------------------------------------



 



§ 15.2.6.1 Either party-may, within 30 days from the date-of-an initial
decision, demand in writing that the other party file for mediation within
60 days of the initial decision. If such a demand is made and the party
receiving the demand fails to file for mediation within the time required, then
both parties waive their rights to mediate or pursue binding dispute resolution
proceedings with respect to the initial decision.
§ 15.2.7 In the event of a Claim against the Contractor, the Owner may, but is
not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Contractor’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.
§ 15.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines.
§ 15.3 MEDIATION
§ 15.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract except those waived as provided for in Sections 9.10.4,
9.10.5, and 15.1.6 shall be subject to mediation as a condition precedent to
binding dispute resolution.
§ 15.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Construction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to the
Contract, and filed with the person or entity administering the mediation. The
request may be made concurrently with the filing of binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance of binding
dispute resolution proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order. If an arbitration is stayed pursuant to
this Section 15.3.2, the parties may nonetheless proceed to the selection of the
arbitrator(s) and agree upon a schedule for later proceedings.
§ 15.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.
§ 15.4 ARBITRATION
§ 15.4.1 If the parties have selected arbitration as the method for binding
dispute resolution in the Agreement, any Claim subject to, but not resolved by,
mediation shall be subject to arbitration which, unless the parties mutually
agree otherwise, shall be administered by the American Arbitration Association
in accordance with its Construction Industry Arbitration Rules in effect on the
date of the Agreement. A demand for arbitration shall be made in writing,
delivered to the other party to the Contract, and filed with the person or
entity administering the arbitration. The party filing a notice of demand for
arbitration must assert in the demand all Claims then known to that party on
which arbitration is permitted to be demanded.
§ 15.4.1.1 A demand for arbitration shall be made no earlier than concurrently
with the filing of a request for mediation, but in no event shall it be made
after the date when the institution of legal or equitable proceedings based on
the Claim would be barred by the applicable statute of limitations. For statute
of limitations purposes, receipt of a written demand for arbitration by the
person or entity administering the arbitration shall constitute the institution
of legal or equitable proceedings based on the Claim.
§ 15.4.2 The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction thereof.
§ 15.4.3 The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.
§ 15.4.4 CONSOLIDATION OR JOINDER
§ 15.4.4.1 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration agreement governing the other arbitration

         


Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA ® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA ® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    39      User Notes:
(794187386)
   

 



--------------------------------------------------------------------------------



 



permits consolidation, (2) the arbitrations to be consolidated substantially
involve common questions of law or fact, and (3) the arbitrations employ
materially similar procedural rules and methods for selecting arbitrator(s).
§ 15.4.4.2 Either party, at its sole discretion, may include by joinder persons
or entities substantially involved in a common question of law or fact whose
presence is required if complete relief is to be accorded in arbitration,
provided that the party sought to be joined consents in writing to such joinder.
Consent to arbitration involving an additional person or entity shall not
constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent.
§ 15.4.4.3 The Owner and Contractor grant to any person or entity made a party
to an arbitration conducted under this Section 15.4, whether by joinder or
consolidation, the same rights of joinder and consolidation as the Owner and
Contractor under this Agreement.

         

Init.

/   AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:12 on 03/24/2010 under Order No.4679601979_1 which expires on
11/09/2010, and is not for resale.    40      User Notes:
(794187386)
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(GRAPHICS) [v55504v5550401.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(LOGO) [v55504v5550402.gif]
construction budget #1

                                         
PROJECT:
  Danner Manu. TI - DP Option   OWNER:   Danner   LATEST UPDATE:       1/22/2010
               
LOCATION:
  Portland, Oregon   ARCHITECT:   Group Mackenzie                            
BUILDING AREA:
      18,042 S.F.   ORIGINAL DATE:       1/11/2010   MODIFICATIONS TO AREA:   0
S.F.       TOTAL BUILDING FLOOR AREA:     18,042     S.F.
INTERIOR FINISHES
      18,042 S.F.           INTERIOR IMPROVEMENTS:   0 S.F.       TOTAL INTERIOR
IMPROVEMENT:     18,042     S.F.

                                                      BASE BUDGET  
MODIFICATIONS   TOTAL DESCRIPTION   TOTAL COST   $/S.F.   TOTAL COST   $/S.F.  
TOTAL COST   $/S.F.
GENERAL CONDITIONS
  $ 92,275     $ 5.11     $ 0     $ 0.00     $ 92,275     $ 5.11  
SITEWORK
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
STREET IMPROVEMENTS
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
WET SITE UNKNOWN ALLOWANCE
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
SITE DEMOLITION
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
FOUNDATIONS
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
SUPERSTRUCTURE
  $ 83,391     $ 4.62     $ 0     $ 0.00     $ 83,391     $ 4.62  
EXTERIOR WALLS
  $ 37,990     $ 2.11     $ 0     $ 0.00     $ 37,990     $ 2.11  
EXTERIOR WALL FINISHES
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
ELEVATOR/ SPECIALTY EQUIPMENT
  $ 49,800     $ 2.76     $ 1,695,390     $ 93.97     $ 1,745,190     $ 96.73  
GYM FINISHES
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
DOCK EQUIPMENT
  $ 28,700     $ 1.59     $ 0     $ 0.00     $ 28,700     $ 1.59  
INTERIOR IMPROVEMENTS
  $ 742,304     $ 41.14     $ 0     $ 0.00     $ 742,304     $ 41.14  
PLUMBING & SITE UTILITIES
  $ 68,075     $ 3.77     $ 0     $ 0.00     $ 68,075     $ 3.77  
HVAC
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
FIRE PROTECTION
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
ELECTRICAL
  $ 23,200     $ 1.29     $ 0     $ 0.00     $ 23,200     $ 1.29  
BUILDERS RISK INSURANCE
  $ 0     $ 0.00     $ 0     $ 0.00     $ 0     $ 0.00  
CONTRACTORS FEE
  $ 56,287     $ 3.12     $ 84,770     $ 4.70     $ 141,056     $ 7.82  
LIABILITY INSURANCE
  $ 12,648     $ 0.70     $ 19,048     $ 1.06     $ 31,695     $ 1.76  
TOTAL COST
  $ 1,194,670     $ 66.22     $ 1,799,207     $ 99.72     $ 2,993,877     $
165.94  

      011110 Danner TI - DP Building Option 1 of 10 1/22/2010





--------------------------------------------------------------------------------



 



     
EXHIBIT B
perlo mccormack pacific

             
PROJECT:
  Danner Manu. Tl — DP Option   OWNER:   Danner
LOCATION:
  Portland, Oregon   ARCHITECT:   Group Mackenzie

             
BUILDING AREA:
  18,042 S.F.   DATE:   1/11/2010
CLASSROOM AREA
  18,042 S.F.        

                                                                               
                                     LAST WEEKS BUDGET     MODIFICATIONS    
FINAL COST DESCRIPTION   QUANTITY     UNIT   UNIT PRICE     EXTENTION    
SUBTOTAL     QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL    
QUANTITY   UNIT   UNIT PRICE       EXTENTION       SUBTOTAL
SUPERSTRUCTURE
                                                                               
                           
 
                                                                               
                           
ROOF STRUCTURE @ GYM
    0     S.F.     3.85       0.00                     S.F.             0.00    
          0     S.F.     3.85       0.00          
ROOF STRUCTURE @ LOWER ROOF
    0     S.F.     3.85       0.00                     S.F.             0.00    
          0     S.F.     3.85       0.00          
ROOF STRUCTURE @ 2 STORY CLASSROOM
    0     S.F.     3.85       0.00                     S.F.             0.00    
          0     S.F.     3.85       0.00          
UPGRADE ROOF STRUCTURE TO METAL DI
    0     S.F.     1.05       0.00                     S.F.             0.00    
          0     S.F.     1.05       0.00          
STRUCTURAL UPGRADE
    0     S.F.     0.15       0.00                     S.F.             0.00    
          0     S.F.     0.15       0.00          
HVAC UPGRADE AT EXISTING ROOF STRUC
    6     EA.     1,575.00       9,450.00                     EA.            
0.00               6     EA.     1,575.00       9,450.00          
LEDGERS
    0     L.F.     12.00       0.00                     L.F.             0.00  
            0     L.F.     12.00       0.00          
DRAG STRUTS
    0     L.F.     5.50       0.00                     L.F.             0.00    
          0     L.F.     5.50       0.00          
ROOF EXPANSION JOINT
    0     L.F.     8.00       0.00                     L.F.             0.00    
          0     L.F.     8.00       0.00          
R19 BATT ROOF INSULATION
    0     S.F.     0.55       0.00                     S.F.             0.00    
          0     S.F.     0.55       0.00          
R19 RIGID ROOF INSULATION
    0     S.F.     1.75       0.00                     S.F.             0.00    
          0     S.F.     1.75       0.00          
R30 RIGID ROOF INSULATION
    0     S.F.     2.85       0.00                     S.F.             0.00    
          0     S.F.     2.85       0.00          
4 PLY B.U. ROOFING SYSTEM
    0     S.F.     1.35       0.00                     S.F.             0.00    
          0     S.F.     1.35       0.00          
METAL ROOF SYSTEM
    0     S.F.     8.50       0.00                     S.F.             0.00    
          0     S.F.     8.50       0.00          
EPDM ROOFING
    0     S.F.     0.80       0.00                     S.F.             0.00    
          0     S.F.     0.80       0.00          
15 YEAR WARRANTY
    0     S.F.     0.10       0.00                     S.F.             0.00    
          0     S.F.     0.10       0.00          
TRUCK WELL SOFFIT
    0     S.F.     6.50       0.00                     S.F.             0.00    
          0     S.F.     6.50       0.00          
S.S.SCUPPER
    0     EA.     150.00       0.00                     EA.             0.00    
          0     EA.     150.00       0.00          
24 G. CAP FLASHING/GRAVEL STOP
    0     L.F.     7.00       0.00                     L.F.             0.00    
          0     L.F.     7.00       0.00          
24 G. CAP FLASHING @ SCREEN WALL
    0     L.F.     4.50       0.00                     L.F.             0.00    
          0     L.F.     4.50       0.00          
24 G. GUTTER BLDG
    0     L.F.     10.00       0.00                     L.F.             0.00  
            0     L.F.     10.00       0.00          
24 G. GUTTER DOWN SPOUT
    0     L.F.     10.00       0.00                     L.F.             0.00  
            0     L.F.     10.00       0.00          
24 G. PARAPET FLASHING
    0     S.F.     6.00       0.00                     S.F.             0.00    
          0     S.F.     6.00       0.00          
ROOF COLUMNS: STEEL
    0     L.F.     45.00       0.00                     L.F.             0.00  
            0     L.F.     45.00       0.00          
WINDOW SHEAR FR W10 X 77
    0     L.F.     50.00       0.00                     L.F.             0.00  
            0     L.F.     50.00       0.00          
DRIVE-IN DOOR COLUMNS
    0     L.F.     45.00       0.00                     L.F.             0.00  
            0     L.F.     45.00       0.00          
MOMENT CONNECTIONS
    0     EA.     75.00       0.00                     EA.             0.00    
          0     EA.     75.00       0.00          
SMOKE VENTS (1:75)
    0     EA.     1,010.00       0.00                     EA.             0.00  
            0     EA.     1,010.00       0.00          
SMOKE VENTS BURGLAR BARS
    0     EA.     200.00       0.00                     EA.             0.00    
          0     EA.     200.00       0.00          
SKYLIGHTS
    0     EA.     600.00       0.00                     EA.             0.00    
          0     EA.     600.00       0.00          
SMOKEVENT REMOTE OPERATION
    0     EA.     300.00       0.00                     EA.             0.00    
          0     EA.     300.00       0.00          
ROOF HATCH/LADDER
    0     EA.     950.00       0.00                     EA.             0.00    
          0     EA.     950.00       0.00          
METAL CANOPY AT TRUCK DOCK
    0     L.F.     150.00       0.00                     L.F.             0.00  
            0     L.F.     150.00       0.00          
MEZZANINE STRUCTURE
    3,304     S.F.     10.25       33,866.00                     S.F.          
  0.00               3,304     S.F.     10.25       33,866.00          
MEZZANINE LEDGERS
    115     L.F.     15.00       1,725.00                     L.F.            
0.00               115     L.F.     15.00       1,725.00          

          011110 Danner Tl - DP Building Option   2 of 10   1/22/2010

 



--------------------------------------------------------------------------------



 



     
EXHIBIT B

                                                                               
                                  LAST WEEKS BUDGET     MODIFICATIONS     FINAL
COST   DESCRIPTION   QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL  
  QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL     QUANTITY    
UNIT   UNIT PRICE     EXTENTION     SUBTOTAL  
MEZZANINE COLUMNS: STEEL
    210     L.F.     40.00       8,400.00                     L.F.            
0.00               210     L.F.     40.00       8,400.00          
MEZZANINE FOOTING SAWCUT AND EX.
    15     E.A.     500.00       7,500.00                     E.A.            
0.00               15     E.A.     500.00       7,500.00          
MEZZANINE 6X6 PAD FOOTINGS
    15     E.A.     650.00       9,750.00                     E.A.            
0.00               15     E.A.     650.00       9,750.00          
MEZZANINE SLAB POUR BACK
    540     S.F.     5.00       2,700.00                     S.F.            
0.00               540     S.F.     5.00       2,700.00          
MEZZANINE RAIL
    0     L.F.     15.00       0.00                     L.F.             0.00  
            0     L.F.     15.00       0.00          
TOPPING SLAB
    0     S.F.     2.50       0.00                     S.F.             0.00    
          0     S.F.     2.50       0.00          
TOPPING SLAB REBAR
    0     S.F.     0.75       0.00                     S.F.             0.00    
          0     S.F.     0.75       0.00          
MEZZANINE STAIRS WOOD
    1     E.A.     3,000.00       3,000.00                     E.A.            
0.00               1     E.A.     3,000.00       3,000.00          
MEZZANINE STAIRS STEEL
    1     E.A.     5.500.00       5,500.00                     E.A.            
0.00               1     E.A.     5,500.00       5,500.00          
CONCRETE PANS AT STAIRS
    0     S.F.     4.50       0.00                     S.F.             0.00    
          0     S.F.     4.50       0.00          
DRAFT CURTAIN
    0     S.F.     5.00       0.00                     S.F.             0.00    
          0     S.F.     5.00       0.00          
EQUIPMENT RENTAL
    1     MO.     1,500.00       1,500.00                     MO.            
0.00               1     MO.     1,500.00       1,500.00          
 
                                                                               
                           
SUBTOTAL
                              $ 83,391                                   0      
                            83,391  
 
                                                                               
                           
EXTERIOR WALLS
                                                                               
                           
 
                                                                               
                           
trowel finish
                                                                               
                           
broom finish
                                                                               
                           
8” UNPAINTED TILT-UP CONCRETE WALLS
    0     S.F.     8.00       0.00                     S.F.             0.00    
          0     S.F.     8,00       0.00          
6.5” UNPAINTED TILT-UP CONCRETE WALLS
    0     S.F.     7.50       0.00                     S.F.             0.00    
          0     S.F.     7.50       0.00          
RAT SLAB
    0     S.F.     4.00       0.00                     S.F.             0.00    
          0     S.F.     4.00       0.00          
INCREASE PANEL THICKNESS 1”
    0     S.F.     0.22       0.00                     S.F.             0.00    
          0     S.F.     0.22       0.00          
COVER PICK POINTS
    0     S.F.   0.08       0.00                     S.F.             0.00      
        0     S.F.     0.08       0.00          
UNPAINTED TILT-UP SPANDRELS 50FT
    0     S.F.     5.25       0.00                     S.F.             0.00    
          0     S.F.     5.25       0.00          
TILT-UP SHEAR WALL
    0     S.F.     5.50       0.00                     S.F.             0.00    
          0     S.F.     5.50       0.00          
EXTERIOR WING WALLS
    0     S.F.     5.50       0.00                     S.F.             0.00    
          0     S.F.     5.50       0.00          
CONCRETE COLUMNS AT DOCK
    0     L.F.     90.00       0.00                     L.F.             0.00  
            0     L.F.     90.00       0.00          
TILT-UP MISCELLANEOUS IRON
    0     S.F.     0.75       0.00                     S.F.             0.00    
          0     S.F.     0.75       0.00          
TILT-UP REINFORCING STEEL
    0     S.F.     0.90       0.00                     S.F.             0.00    
          0     S.F.     0.90       0.00          
30” PONY WALL
    0     S.F.     12.00       0.00                     S.F.             0.00  
            0     S.F.     12.00       0.00          
CONTINUOUS CLEAN-UP
    0     MO     950.00       0.00                     MO             0.00      
        0     MO     950.00       0.00          
DBL GLAZ STOREFRONTAT ENTRANCES
    0     S.F.     32.00       0.00                     S.F.             0.00  
            0     S.F.     32.00       0.00          
DBL GLAZ @ VESTIBLE
    0     S.F.     30.00       0.00                     S.F.             0.00  
            0     S.F.     30.00       0.00          
CURTAIN WALL W/ PERFORM GLASS
    0     S.F.     35.00       0.00                     S.F.             0.00  
            0     S.F.     35.00       0.00          
STOREFRONT DOORS
    1     E.A.     1,050.00       1,050.00                     E.A.            
0.00               1     E.A.     1,050.00       1,050.00          
SAWCUT FOR STOREFRONT
    838     S.F.     10.00       8,380.00                     S.F.            
0.00               838     S.F.     10.00       8,380.00          
7FT WINDOW BAND
    817     S.F.     30.00       24,510.00                     S.F.            
0.00               817     S.F.     30.00       24,510.00          
6FT WINDOW BAND
    0     S.F.     30.00       0.00                     S.F.             0.00  
            0     S.F.     30.00       0.00          
9FT WINDOW BAND
    0     S.F.     30.00       0.00                     S.F.             0.00  
            0     S.F.     30.00       0.00          
ENTRY CANOPY
    0     S.F.     75.00       0.00                     S.F.             0.00  
            0     S.F.     75.00       0.00          
SUN SCREEN / SHADE
    0     S.F.     35.00       0.00                     S.F.             0.00  
            0     S.F.     35.00       0.00          
HORIZONTAL SOFFIT
    0     S.F.     8.00       0.00                     S.F.             0.00    
          0     S.F.     8.00       0.00          
CAULKING/SEALANTS @ EXT. 3 HR RATED
    0     L.F.     5.00       0.00                     L.F.             0.00    
          0     L.F.     5.00       0.00          
CAULKING/SEALANTS @ EXT. NON RATED
    0     L.F.     2.50       0.00                     L.F.             0.00    
          0     L.F.     2.50       0.00          
EXTERIOR HM DOOR W/ TRANSOM
    0     E.A.     950.00       0.00                     E.A.             0.00  
            0     E.A.     950.00       0.00          
TS STRONGBACKS
    4     E.A.     750.00       3,000.00                     E.A.            
0.00               4     E.A.     750.00       3,000.00          
EXTERIOR HM DOOR & FRAME — PAINTED
    1     E.A.     1,050.00       1,050.00                     E.A.            
0.00               1     E.A.     1,050.00       1,050.00          
KNOX BOX
    0     E.A.     250,00       0,00                     E.A.             0.00  
            0     E.A.     250.00       0.00          

          011110 Danner Tl - DP Building Option   3 of 10   1/22/2010

 



--------------------------------------------------------------------------------



 



EXHIBIT B

                                                                               
                                  LAST WEEKS BUDGET     MODIFICATIONS     FINAL
COST   DESCRIPTION   QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL  
  QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL     QUANTITY    
UNIT   UNIT PRICE     EXTENTION     SUBTOTAL  
RAIL DOCK DOORS
    0     E.A.     650.00       0.00                     E.A.             0.00  
            0     E.A.     650.00       0.00          
9 X 10 O.H. DOOR
    0     E.A.     1,000.00       0.00                     E.A.             0.00
              0     E.A.     1,000.00       0.00          
12X14 O.H. DOOR
    0     E.A.     3,000.00       0.00                     E.A.             0.00
              0     E.A.     3,000.00       0.00          
DOOR OPERATORS
    0     E.A.     1,200.00       0.00                     E.A.             0.00
              0     E.A.     1,200.00       0.00          
EQUIPMENT RENTAL
    0     MO.     2,500.00       0.00                     MO             0.00  
            0     MO     2,500.00       0.00          
 
                                                                               
                           
SUBTOTAL
                              $ 37,990                                   0      
                            37,990  
 
                                                                               
                           
EXTERIOR WALL FINISHES
                                                                               
                           
 
                                                                               
                           
PAINT WAREHOUSE EXTERIO ELASTOMER
    0     S.F.     0.65       0.00                     S.F.             0.00    
          0     S.F.     0.65       0.00          
PAINT WAREHOUSE EXTERIO LATEX
    0     S.F.     0.25       0.00                     S.F.             0.00    
          0     S.F.     0,25       0.00          
PAINT WAREHOUSE INTERIOR
    0     S.F.     0.22       0.00                     S.F.             0.00    
          0     S.F.     0.22       0.00          
PAINT CANOPY FACIA
    0     S.F.     1.00       0.00                     S.F.             0.00    
          0     S.F.     1.00       0.00          
PAINT ENTRY SOFFIT
    0     S.F.     1.00       0.00                     S.F.             0.00    
          0     S.F.     1.00       0.00          
TEMP. WAREHOUSE HEAT/VENTILATION
    0     MO.     2,500.00       0.00                     MO.             0.00  
            0     MO.     2,500.00       0.00          
T.U. REVEALS
    0     L.F.     3.25       0.00                     L.F.             0.00    
          0     L.F.     3,25       0.00          
PAINT EXTERIOR STAIRS
    0     E.A.     225.00       0.00                     E.A.             0.00  
            0     E.A.     225.00       0.00          
PANEL RECESSED AREA
    0     S.F.     1,25       0.00                     S.F.             0.00    
          0     S.F.     1.25       0.00          
TILE ACCENTS
    0     S.F.     9.00       0.00                     S.F.             0.00    
          0     S.F.     9.00       0.00          
TILE ACCENTS SQUARES
    0     S.F.     9.00       0.00                     S.F.             0.00    
          0     S.F.     9.00       0.00          
CORNICE DETAIL
    0     S.F.     25.00       0.00                     S.F.             0.00  
            0     S.F.     25.00       0.00          
PAINT H.M. DOORS
    0     E.A.     100.00       0.00                     E.A.             0.00  
            0     E.A.     100.00       0.00          
PAINT COLUMNS
    0     L.F.     5.00       0.00                     L.F.             0.00    
          0     L.F.     5.00       0,00          
PAINT OVERHEAD DOORS
    0     E.A.     150.00       0.00                     E.A.             0.00  
            0     E.A.     150.00       0.00          
PAINT STRIPE
    0     L.F.     2,00       0.00                     L.F.             0.00    
          0     L.F.     2.00       0.00          
 
                                                                               
                           
SUBTOTAL
                              $ 0                                   0          
                        0  
 
                                                                               
                           
INTERIOR SPECIALTY EQUIPMENT
                                                                               
                           
 
                                                                               
                           
ELEVATOR
    1     E.A.     45,000.00       45,000.00                     E.A.          
  0.00               1     E.A.     45,000.00       45,000.00          
JACK HOLE
    0     E.A.     3,000.00       0.00                     E.A.             0.00
              0     E.A.     3,000.00       0.00          
ELEVATOR PIT
    1     E.A.     4,000.00       4,000.00                     E.A.            
0.00               1     E.A.     4,000.00       4,000.00          
ELEVATOR SLAB DEMO
    100     S.F.     8.00       800.00                     S.F.             0.00
              100     S.F.     8.00       800.00          
PICNIC PATIO AREA
    0     S.F.     45.00       0.00               1,275     S.F.            
57,375.00               1,275     S.F.     45.00       57,375.00          
DUST COLLECTION ROOM
    0     S.F.     45.00       0.00               1,875     S.F.            
84,375.00               1,875     S.F.     45.00       84,375.00          
MANUFACTURING HVAC / POWER DIST.
    0     S.F.     30.00       0.00               50,788     S.F.            
1,523,640.00               50,788     S.F.     30.00       1,523,640.00        
 
NW ENVIRONMENT UPGRADE
    0     S.F.     15.00       0.00               2,000     S.F.            
30,000.00               2,000     S.F.     15.00       30,000.00          
 
                        0.00                                   0.00            
  0           0.00       0.00          
 
                                                                               
                           
SUBTOTAL
                              $ 49,800                                  
1,695,390                                   1,745,190  
 
                                                                               
                           
GYM FINISHES
                                                                               
                           
 
                                                                               
                           
WOOD FLOORING
    0     S.F.     8,00       0.00                     S.F.             0.00    
          0     S.F.     8.00       0.00          

          011110 Danner Tl - DP Building Option   4 of 10   1/22/2010

 



--------------------------------------------------------------------------------



 



EXHIBIT B

                                                                               
                                      LAST WEEKS BUDGET     MODIFICATIONS    
FINAL COST     DESCRIPTION   QUANTITY     UNIT   UNIT PRICE     EXTENTION    
SUBTOTAL     QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL    
QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL    
BASKETBALL HOOP
    0     EA.     3,500.00       0.00                     EA.             0.00  
            0     EA.     3,500.00       0.00            
PAINT INTERIOR EXPOSED CONCERETE W,
    0     S.F.     0.25       0.00                     S.F.             0.00    
          0     S.F.     0.25       0.00            
 
                        0.00                                   0.00            
  0           0.00       0.00            
 
                                                                               
                             
SUBTOTAL
                              $ O                                   0          
                        0    
 
                                                                               
                             
DOCK EQUIPMENT
                                                                               
                             
 
                                                                               
                           
30,000 Ib
DOCK LEVELERS          MANUAL
    4     EA.     3,150.00       12,600.00                     EA.            
0.00               4     EA.     3,150.00       12,600.00            
DEMO AND EX. FOR PITS
    4     EA.     1,250.00       5,000.00                     EA,            
0.00               4     EA.     1,250.00       5,000.00            
DOCK PITS
    4     EA.     1,050.00       4,200.00                     EA.            
0.00               4     EA.     1,050.00       4,200.00            
DOCK BUMPERS
    0     EA.     125.00       0.00                     EA.             0.00    
          0     EA.     125.00       0.00            
EDGE OF DOCKS
    0     EA.     1,100.00       0.00                     EA,             0.00  
            0     EA.     1,100.00       0.00            
DOCK LIGHTS
    0     EA.     150.00       0.00                     EA.             0.00    
          0     EA.     150.00       0.00            
DOCK SEALS
    4     EA.     975.00       3,900.00                     EA.             0.00
              4     EA.     975.00       3,900.00            
DOCK ELECTRICAL
    4     EA.     750.00       3,000.00                     EA.             0.00
              4     EA.     750.00       3.000.00            
TRUCK RESTRAINTS
    0     EA.     2,800.00       0.00                     EA.             0.00  
            0     EA.     2,800.00       0.00            
 
                                                                               
                             
SUBTOTAL
                              $ 28,700                                   0      
                            28,700    
 
                                                                               
                             
INTERIOR IMPROVEMENTS WALLS
                                                                               
                             
 
                                                                               
                             
TEMPORARY HEAT
    0     M.O.     2,500.00       0.00                     M.O,             0.00
              0     M.O.     2,500.00       0.00            
INSU CONCRETE PERIM
    5,876     S.F.     0.65       3.819.40                     S.F.            
0.00               5,876     S.F.     0.65       3,819.40            
FULL HEIGHT S/R PARTITIONS
    17,782     S.F.     4.50       80,019.00                     S.F.          
  0.00               17,782     S.F.     4.50       80,019.00            
SIR PARTITIONS
    11,182     S.F.     4.25       47,523.50                     S.F.          
  0.00               11,182     S.F.     4.25       47,523.50            
S/R FURR CONC. PERIMETER
    4,868     S.F.     2.50       12,170.00                     S.F.            
0.00               4,868     S.F.     2.50       12,170.00            
SOUND INSULATION
    0     S.F.     0.35       0.00                     S.F.             0.00    
          0     S.F.     0.35       0.00            
COLUMN WRAPS
    0     S.F.     3.00       0.00                     S.F.             0.00    
          0     S.F.     3.00       0.00            
CEILINGS
                                                            0.00               0
          0.00       0,00            
ACOUSTICAL CEILING            STD TILE
    11,541     S.F.     2.75       31,737.75                     S.F.          
  0.00               11,541     S.F.     2.75       31,737.75            
UPGRADED ACOUSTICAL CEILING
    0     S.F.     0.25       0.00                     S.F.             0.00    
          0     S.F.     0.25       0.00            
1HR RATED STANDARD ACOUSTICAL
    0     S.F.     1.25       0.00                     S.F.             0.00    
          0     S.F.     1.25       0.00            
GYPSUM CEILINGS
    2,182     S.F.     6.50       14,183.00                     S.F.            
0.00               2,182     S.F.     6.50       14,183.00            
GYPSUM CEILING UPGRADES
    0     S.F.     2.00       0.00                     S.F.             0.00    
          0     S.F.     2.00       0.00            
GYPSUM WINDOW BLIND POCKET
    0     S.F.     3.75       0.00                     S.F.             0.00    
          0     S.F.     3.75       0.00            
GYPSUM SOFFITS
    0     S.F.     5.00       0.00                     S.F.             0.00    
          0     S.F.     5.00       0.00            
CEILING INSULATION
    0     S.F.     0.30       0.00                     S.F.             0.00    
          0     S.F.     0.30       0.00            
FINISHES
                                                                               
                             
PAINT WALLS
    62,796     S.F.     0.25       15,699.00                     S.F.          
  0.00               62,796     S.F.     0.25       15,699.00            
PAINT CEILINGS
    2,182     S.F.     0.35       763.70                     S.F.            
0.00               2,182     S.F.     0.35       763.70            
CERAMIC WALL TILE
    0     S.F.     9.00       0.00                     S.F.             0.00    
          0     S.F.     9.00       0.00            
FRP WAINSCOTT
    1,000     S.F.     5.75       5,750.00                     S.F.            
0.00               1,000     S.F.     5.75       5,750.00            
PAINT DOORS/ RELITES
    14     EA.     65.00       910.00                     EA.             0.00  
            14     EA.     65.00       910.00            
LOBBY WALLS UPGRADE
    0     L.S.     3,000.00       0.00                     L.S.             0.00
              0     L.S.     3,000.00       0.00            
EXECUTIVE WALL FABRIC
    0     S.F.     2.85       0.00                     S.F.             0.00    
          0     S.F,     2.85       0.00            
FLOOR COVERING
                                                            0.00               0
          0.00       0.00          

          011110 DannerTI - DP Building Option   5 of 10   1/22/2010

 



--------------------------------------------------------------------------------



 



     
EXHIBIT B

                                                                               
                                  LAST WEEKS BUDGET     MODIFICATIONS     FINAL
COST   DESCRIPTION   QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL  
  QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL     QUANTITY    
UNIT   UNIT PRICE     EXTENTION     SUBTOTAL  
STANDARD CARPET
    5,462     S.F.     2.00       10,924.00                     S.F.            
0.00               5,462     S.F.     2.00       10,924.00          
ENTRY CARPET TILE
    242     S.F.     3.00       726.00                     S.F.             0.00
              242     S.F.     3.00       726.00          
RUBBER STAIR TREADS
    2     SET     1,500.00       3,000.00                     SET            
0.00               2     SET     1,500.00       3,000.00          
CERAMIC FLOOR TILE
    0     S.F.     8.00       0.00                     S.F.             0.00    
          0     S.F.     8.00       0.00          
VCT
    5,665     S.F.     1.65       9,347.25                     S.F.            
0.00               5,665     S.F.     1.65       9,347.25          
SHEETVINYL
    2,831     S.F.     2.50       7,077.50                     S.F.            
0.00               2,831     S.F.     2.50       7,077.50          
RUBBER BASE
    3,008     L.F.     1.50       4,512.00                     L.F.            
0.00               3,008     L.F.     1.50       4,512.00          
WALK OFF MAT
    0     E.A.     1,000.00       0.00                     E.A.             0.00
              0     E.A.     1,000.00       0.00          
LOBBY PREMIUM FLOORING
    0     S.F.     2.00       0.00                     S.F.             0.00    
          0     S.F.     2.00       0.00          
SEALED CONCRETE
    0     S.F.     0.50       0.00                     S.F.             0.00    
          0     S.F.     0.50       0.00          
QUARRY TILE
    0     S.F.     8.00       0.00                     S.F.             0.00    
          0     S.F.     8.00       0.00          
ACCESSORIES
                                                                               
                           
SHOWER STALLS
    0     E.A.     1,500.00       0.00                     E.A.             0.00
              0     E.A.     1,500.00       0.00          
HANDICAPPED SHOWER STALLS
    1     E.A.     1,750.00       1,750.00                     E.A.            
0.00               1     E.A.     1,750.00       1,750.00          
TOILET PARTITIONS
    29     E.A.     400.00       11,600.00                     E.A.            
0.00               29     E.A.     400.00       11,600.00          
URINAL SCREENS
    9     E.A.     275.00       2,475.00                     E.A.            
0.00               9     E.A.     275.00       2,475.00          
TOILET ACCESSORIES
    127     E.A.     85.00       10,795.00                     E.A.            
0.00               127     E.A.     85.00       10,795.00          
SHOWER BENCHES
    1     E.A.     250.00       250.00                     E.A.             0.00
              1     E.A.     250.00       250.00          
LOCKERS
    40     E.A.     125.00       5,000.00                     E.A.            
0.00               40     E.A.     125.00       5,000.00          
WOOD DOORS/ H.M FRAMES/ FIN. HRDWR
    14     E.A.     875.00       12,250.00                     E.A.            
0.00               14     E.A.     875.00       12,250.00          
WOOD BI-FOLD DOORS/ WOOD FRAMES/ Fl
    0     E.A.     250.00       0.00                     E.A.             0.00  
            0     E.A.     250.00       0.00          
H.M.DOORS/ H.M FRAMES/ FIN. HRDWR
    11     E.A.     1,050.00       11,550.00                     E.A.          
  0.00               11     E.A.     1,050.00       11,550.00          
PAIRS H.M. DOORS/ H.M FRAMES PER LEAF
    6     E.A.     750.00       4,500.00                     E.A.            
0.00               6     E.A.     750.00       4,500.00          
HOLLOW METAL RELITES
    103     S.F.     20.00       2,060.00                     S.F.            
0.00               103     S.F.     20.00       2,060.00          
MIRRORS
    23     E.A.     125.00       2,875.00                     E.A.            
0.00               23     E.A.     125.00       2,875.00          
CABINETS AND SPECIAL FINISHES
                                                                               
                           
UPPER CABINETS
    0     L.F.     150.00       0.00                     L.F.             0.00  
            0     L.F.     150.00       0.00          
LOWER CABINETS
    87     L.F.     175.00       15,225.00                     L.F.            
0.00               87     L.F.     175.00       15,225.00          
VANITIES
    82     L.F.     100.00       8,200.00                     L.F.            
0.00               82     L.F.     100.00       8,200.00          
RECEPTION DESK
    0     L.F.     300.00       0.00                     E.A.             0.00  
            0     E.A.     300.00       0.00          
SHELVING
    0     L.F.     15.00       0.00                     L.F.             0.00  
            0     L.F.     15.00       0.00          
CLOSET PACKAGE
    0     L.F.     20.00       0.00                     L.F.             0.00  
            0     L.F.     20.00       0.00          
COUNTERS
    0     L.F.     100.00       0.00                     L.F.             0.00  
            0     L.F.     100.00       0.00          
APPLIANCES BY OWNER
    0     E.A.     500.00       0.00                     E.A.             0.00  
            0     E.A.     500.00       0.00          
PROJECTION SCREEN
    0     E.A.     1,200.00       0.00                     E.A.             0.00
              0     E.A.     1,200.00       0.00          
STAIR STEEL HANDRAILS
    0     L.F.     75.00       0.00                     L.F.             0.00  
            0     L.F.     75.00       0.00          
SKYLIGHT FRAMING/VERT. SOFFITS
    0     S.F.     7.50       0.00                     S.F.             0.00    
          0     S.F.     7.50       0.00          
FIRE EXTINGUISHERS
    8     E.A.     150.00       1,200.00                     S.F.            
0.00               8     S.F.     150.00       1,200.00          
BLINDS
    0     S.F.     1.50       0.00                     S.F.             0.00    
          0     S.F.     1.50       0.00          
FINAL CLEANING
    18,042     S.F.     0.25       4,510.50                     S.F.            
0.00               18,042     S.F.     0.25       4,510.50          
MECHANICAL & ELECTRICAL
                                                                               
                           
PLUMBING PER FIXTURE
    81     EA.     950.00       76,950.00                     EA.            
0.00               81     EA.     950.00       76,950.00          
HVAC
    18,042     S.F.     9.50       171,399.00                     S.F.          
  0.00               18,042     S.F.     9.50       171,399.00          
FIRE SPRINKLERS @ CEILINGS
    18,042     S.F.     1.30       23,454.60                     S.F.          
  0.00               18,042     S.F.     1.30       23,454.60          
LIGHTING AND POWER
    18,042     S.F.     7.10       128,098.20                     S.F.          
  0.00               18,042     S.F.     7.10       128,098.20          
 
                        0.00                                   0.00            
  0           0.00       0.00            
SUBTOTAL
                              $ 742,304                                   0    
                              742,304  

          011110 Danner TI - DP Building Option   6 of 10   1/22/2010

 



--------------------------------------------------------------------------------



 



     
EXHIBIT B

                                                                               
                                  LAST WEEKS BUDGET     MODIFICATIONS     FINAL
COST   DESCRIPTION   QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL  
  QUANTITY     UNIT   UNIT PRICE     EXTENTION     SUBTOTAL     QUANTITY    
UNIT   UNIT PRICE     EXTENTION     SUBTOTAL  
PLUMBING & SITE UTILITIES
                                                                               
                             
SITE UTILITIES
                                                                               
                           
STORM CONN AT STREET
    0     EA.     2,500.00       0.00                     EA.             0.00  
            0     EA.     2.500.00       0.00          
STORM CONN AT EXISTING
    0     EA.     2,000.00       0.00                     EA.             0.00  
            0     EA.     2,000.00       0.00          
ROCK OUTFALL, STORM
    0     EA.     1,500.00       0.00                     EA.             0.00  
            0     EA.     1,500.00       0.00          
OUTFLOW STRUCTURE
    0     EA.     3,500.00       0.00                     EA.             0.00  
            0     EA.     3,500.00       0.00          
PERIMETER PERF DRAIN
    0     L.F.     18.00       0.00                     L.F.             0.00  
            0     L.F.     18.00       0.00          
PERIMETER DRAIN
    0     L.F.     10.00       0.00                     L.F.             0.00  
            0     L.F.     10.00       0.00          
OUTSIDE STORM SEWER 8” & UNDER
    0     L.F.     35.00       0.00                     L.F.             0.00  
            0     L.F.     35.00       0.00          
OUTSIDE STORM SEWER 10” & 12”
    0     L.F.     40.00       0.00                     L.F.             0.00  
            0     L.F.     40.00       0.00          
OUTSIDE STORM SEWER 15 & 18”
    0     L.F.     45.00       0.00                     L.F.             0.00  
            0     L.F.     45.00       0.00          
FILTERED CATCH BASINS
    0     EA.     7,500.00       0.00                     EA.             0.00  
            0     EA.     7,500.00       0.00          
CATCH BASINS W/O PIPING
    0     EA.     850.00       0.00                     EA.             0.00    
          0     EA.     850.00       0.00          
WQ VAULT
    0     EA.     55,000.00       0.00                     E.A.             0.00
              0     EA.     55,000.00       0.00          
CONNECT TO EXIST. C.B.S
    0     EA.     300.00       0.00                     EA.             0.00    
          0     EA.     300.00       0.00          
SAWCUT A.C. & REMOVE
    0     L.F.     10.00       0.00                     L.F.             0.00  
            0     L.F.     10.00       0.00          
A.C. PATCH
    0     S.F.     4.00       0.00                     S.F.             0.00    
          0     S.F.     4.00       0.00          
SANITARY CONN AT STREET
    0     EA.     2,500.00       0.00                     EA.             0.00  
            0     EA.     2,500.00       0.00          
SANITARY CONNECTION
    0     EA.     1,500.00       0.00                     EA.             0.00  
            0     EA.     1,500.00       0.00          
SANITARY SEWER
    0     L.F.     35.00       0.00                     L.F.             0.00  
            0     L.F.     35.00       0.00          
SANITARY CATCH BASIN AT DOCK
    0     E.A.     650.00       0.00                     EA.             0.00  
            0     E.A.     650.00       0.00          
TRENCH DRAIN AT DOCK
    0     L.F.     45.00       0.00                     L.F.             0.00  
            0     L.F.     45.00       0.00          
PUBLIC SANITARY SEWER SEE STREET
    0     L.F.     35.00       0.00                     L.F.             0.00  
            0     L.F.     35.00       0.00          
STORM/SANITARY MANHOLES 60”
    0     EA.     3,000.00       0.00                     EA.             0.00  
            0     EA.     3,000.00       0.00          
MODIFY EXISTING MANHOLES
    0     EA.     750.00       0.00                     EA.             0.00    
          0     EA.     750.00       0.00          
POLLUTION CONTROL MAN HOLES
    0     EA.     3,000.00       0.00                     EA.             0.00  
            0     EA.     3,000.00       0.00          
RAIN DRAIN BOOTS
    0     EA.     750.00       0.00                     EA.             0.00    
          0     EA.     750.00       0.00          
2” DOMESTIC WATER
    0     L.F.     30.00       0.00                     L.F.             0.00  
            0     L.F.     30.00       0.00          
1” DOMESTIC WATER
    0     L.F.     20.00       0.00                     L.F.             0.00  
            0     L.F.     20.00       0.00          
1.5” WATER METER (SEE PERMITS)
    0     EA.     0.00       0.00                     EA.             0.00      
        0     EA.     0.00       0.00            
PLUMBING
                                                                               
                           
RAIN DRAIN PIPING
    0     L,F.     35.00       0.00                     L.F.             0.00  
            0     L.F.     35.00       0.00          
RAIN DRAIN BASINS
    0     E.A.     500.00       0.00                     EA.             0.00  
            0     E.A.     500.00       0.00          
SEWAGE PUMP AND EJECTOR
    1     E.A.     38,500.00       38,500.00                     EA.            
0.00               1     E.A.     38,500.00       38,500.00          
INSIDE SANITARY SEWER
    455     L.F.     35.00       15,925.00                     L.F.            
0.00               455     L.F.     35.00       15,925.00          
SANITARY SEWER TRENCH R/R
    910     S.F.     15.00       13,650.00                     S.F.            
0.00               910     S.F.     15.00       13,650.00          
OFFICE PLUMBING PER FIXTURE
    0     EA.     950.00       0.00                     EA.             0.00    
          0     EA.     950.00       0.00          
WAREHOUSE PLUMBING PER FIXTURE
    0     EA.     950.00       0.00                     EA.             0.00    
          0     EA.     950.00       0.00          
HOSE BIBBS
    0     EA.     300.00       0.00                     EA.             0.00    
          0     EA.     300.00       0.00            
SUBTOTAL
                              $ 68,075                                   0      
                            68,075  
H.V.A.C.
                                                                               
                           

          011110 Danner TI - DP Building Option   7 of 10   1/22/2010

 



--------------------------------------------------------------------------------



 



EXHIBIT B

                                                                               
                                                  LAST WEEKS BUDGET    
MODIFICATIONS     FINAL COST   DESCRIPTION           QUANTITY     UNIT   UNIT
PRICE     EXTENTION     SUBTOTAL     QUANTITY     UNIT   UNIT PRICE    
EXTENTION     SUBTOTAL     QUANTITY     UNIT   UNIT PRICE     EXTENTION    
SUBTOTAL  
RELOCATE GAS LINE
            0     L.F.     20.00       0.00                     L.F.     0.00  
            0             L.F.     20.00       0.00          
WAREHOUSE UNIT HEAT
            0     S.F.     0.30       0.00                     S.F.     0.00    
          0             S.F.     0.30       0.00          
WAREHOUSE HEAT- DIRECT FIRE U upgrad
            0     S.F.     0.88       0.00                     S.F.     0.00    
          0             S.F.     0.88       0.00          
OFFICE HVAC(VAV)
            0     S.F.     8.00       0.00                     S.F.     0.00    
          0             S.F.     8.00       0.00          
OFFICE HVAC CONSTANT VOLUME (GAS P,
            0     S.F.     7.00       0.00                     S.F.     0.00    
          0             S.F.     7.00       0.00          
ROOFTOP VENTILATORS
            0     E.A.     300.00       0.00                     E.A.     0.00  
            0             E.A.     300.00       0.00          
WAREHOUSE VENTILATION
            0     S.F.     0.31       0.00                     S.F.     0.00    
          0             S.F.     0.31       0.00          
SUBTOTAL
                                      $ 0                           0          
                                0    
FIRE PROTECTION
                                                                               
                                     
VAULT W/BACKFLOW & FDC
            0     EA.     17,500.00       0.00                     EA.     0.00
              0             EA.     17,500.00       0.00          
MAIN UNDERGROUND
  12.0 IN.     0     L.F.     55.00       0.00                     L.F.     0.00
              0             L.F.     55.00       0.00          
UNDERGROUND WA
  8.0 IN.     0     L.F.     45.00       0.00                     L.F.     0.00
              0             L.F.     45.00       0.00          
UNDERGROUND WA
  6.0 IN.     0     L.F.     45.00       0.00                     L.F.     0.00
              0             L.F.     45.00       0.00          
FDC PIPING
  4.0 IN.     0     L.F.     35.00       0.00                     L.F.   0.00  
            0             L.F.     35.00       0.00          
CITY CONNECTION FEE
  SEE PERMITS     0     EA.     5,000.00       0.00                     EA.    
0.00               0             EA.     5,000.00       0.00          
FIRE HYDRANTS W/O PIPING
            0     EA.     2,000.00       0.00                     EA.   0.00    
          0             EA.     2,000.00       0.00          
FDC,s WITHOUT PIPING
            0     EA.     3,000.00       0.00                     EA.     0.00  
            0             EA.     3,000.00       0.00          
ROOF STRUCTURE SPRINKLERS
            0     S.F.     1.20       0.00                     S.F.     0.00    
          0             S.F.     1.20       0.00          
WAREHOUSE SPRINKLERS
            0     S.F.     1.30       0.00                     S.F.     0.00    
          0             S.F.     1.30       0.00          
TRUCK CANOPY SPRINKLERS
            0     S.F.     1.00       0.00                     S.F.     0.00    
          0             S.F.     1.00       0.00          
ENTRY SOFFIT SPRINKLERS
            0     S.F.     1.00       0.00                     S.F.     0.00    
          0             S.F.     1.00       0.00          
MEZZANINE SPRINKLERS
            0     S.F.     1.10       0.00                     S.F.     0.00    
          0             S.F.     1.10       0.00          
RACK SPRINKLER
            0     EA.     0.00       0.00                     EA.     0.00      
        0             EA.     0.00       0.00          
ESFR FIRE PUMP
            0     EA.     44,000.00       0.00                     EA.   0.00  
            0             EA.     44,000.00       0.00          
DIESEL FIRE PUMP/CONNECT ALLOWANCE
            0     EA.     55,000.00       0.00                     EA.     0.00
              0             EA.     55,000.00       0.00          
SUBTOTAL
                                      $ 0                           0          
                                0    
ELECTRICAL
                                                                               
                                     
ELECTRICAL SERVICE
            1     EA.     15,000.00       15,000.00                     EA.    
0.00               1             EA.     15,000.00       15,000.00          
CONDUIT FOR FUTURE ADDED 1000 AMPS
            0     EA.     3,000.00       0.00                     EA.     0.00  
            0             EA.     3,000.00       0.00          
SERVICE RUN
            0     L.F.     30.00       0.00                     L.F.     0.00  
            0             L.F.     30.00       0.00          
TELEPHONE CONDUIT
            0     L.F.     20.00       0.00                     L.F.     0.00  
            0             L.F.     20.00       0.00          
RELOCATE LIGHT POLES (OVERHEAD LINE
            0     L.F.     20.00       0.00                     L.F.     0.00  
            0             L.F.     20.00       0.00          
EXCAVATION AT XFMR PAD AREA
            150     S.F.     20.00       3,000.00                     S.F.    
0.00               150             S.F.     20.00       3,000.00          
PRIMARY SERVICE RUN
            95     L.F.     40.00       3,800.00                     L.F.    
0.00               95             L.F.     40.00       3,800.00          
SECONDARY SERVICE RUN
            20     L.F.     70.00       1,400.00                     L.F.    
0.00               20             L.F.     70.00       1,400.00          
LIGHT POLE CONCRETE BASES
            0     EA.     750.00       0.00                     EA.     0.00    
          0             EA.     750.00       0.00          
STREET LIGHT
            0     EA.     3,000.00       0.00                     EA.     0.00  
            0             EA.     3.000.00       0.00          
SOFFIT LIGHTS
            0     EA.     500.00       0.00                     EA.     0.00    
          0             EA.     500.00       0.00          
TRUCK CANOPY LIGHTS
            0     EA.     125.00       0.00                     EA.     0.00    
          0             EA.     125.00       0.00          

      011110 Danner TI - DP Building Option 8 of 10  





--------------------------------------------------------------------------------



 



EXHIBIT B

                                                                               
                                                  LAST WEEKS BUDGET    
MODIFICATIONS     FINAL COST   DESCRIPTION           QUANTITY     UNIT   UNIT
PRICE     EXTENTION     SUBTOTAL     QUANTITY     UNIT   UNIT PRICE    
EXTENTION     SUBTOTAL     QUANTITY     UNIT   UNIT PRICE     EXTENTION    
SUBTOTAL  
DEDICATED CIRCUITS
            0     EA.     550.00       0.00                     EA.            
0.00               0     EA.     550.00       0.00          
OFFICE POWER/DISTRIBUTION
            0     S.F.     2.25       0.00                     S.F.            
0.00               0     S.F.     2.25       0.00          
WAREHOUSE LIGHTING
  GENERAL     0     S.F.     0.95       0.00                     S.F.          
  0.00               0     S.F.     0.95       0.00          
EMERGENCY GENERATOR
            0     L.S.     20,000.00       0.00                     L.S.        
    0.00               0     L.S.     20,000.00       0.00          
WAREHSE. POWER/DISTRIBUTION
            0     S.F.     0.25       0.00                     S.F.            
0.00               0     S.F.     0.25       0.00          
BATTERY CHARGER CONNEC CLOSE TO O
            0     E.A.     400.00       0.00                     E.A.          
  0.00               0     E.A.     400.00       0.00          
BATTERY CHARGER CONNEC far away
            0     E.A.     5,000.00       0.00                     E.A.        
    0.00               0     E.A.     5,000.00       0.00          
H.V.A.C. CONNECTIONS
            0     S.F.     0.20       0.00                     S.F.            
0.00               0     S.F.     0.20       0.00          
FIRE ALARM SYSTEM
            0     S.F.     0.20       0.00                     S.F.            
0.00               0     S.F.     0.20       0.00          
LOW VOLTAGE
            0     S.F.     0.75       0.00                     S.F.            
0.00               0     S.F.     0.75       0.00          
TAMPER SWITCHES ONLY — NO WIRING/PAl
            0     S.F.     0.02       0.00                     S.F.            
0.00               0     S.F.     0.02       0.00          
 
                                                                               
                                   
SUBTOTAL
                                      $ 23,200                                  
0                                   23,200  
 
                                                                               
                                   
GENERAL CONDITIONS
                                                                               
                                   
 
                                                                               
                                   
GENERAL CONDITIONS
  6.0 MO.     1     L.S.     92,275.00       92,275.00                     L.S.
    0.00       0.00               1     L.S.     92,275.00       92,275.00      
   
 
                                                                               
                                   
SUBTOTAL
                                      $ 92,275                                  
0                                   92,275  
 
                                                                               
                                   
BUILDERS RISK INSURANCE & PERMITS & FEES AND TESTING
                                                                               
                                   
PERMIT & FEE
  BY OWNER           L.S.     0.00       0.00                     L.S.          
  0.00               1     L.S.     0.00       0.00          
SITEWORK PERMITS & FEES
  BY OWNER           L.S.     0.00       0.00                     L.S.          
  0.00               1     L.S.     0.00       0.00          
BUILDERS RISK INSURANCE
  BY OWNER           L.S.     0.00       0.00                     L.S.          
  0.00               0     L.S.     0.00       0.00          
ARCHITECTURE & ENGINEERING
  BY OWNER           L.S.     0.00       0.00                     L.S.          
  0.00               0     L.S.     0.00       0.00          
PERFORMANCE BOND
  BY OWNER           L.S.     0.00       0.00                     L.S.          
  0.00               0     L.S.     0.00       0.00          
TESTING/INSPECTIONS
  BY OWNER           L.S.     0.00       0.00                     L.S.          
  0.00               0     L.S.     0.00       0.00          
FIRE & EXTENDED COVERAGE INSUI
  BY OWNER           L.S.     0.00       0.00                     L.S.          
  0.00               0     L.S.     0.00       0.00          
 
                                                                               
                                   
SUBTOTAL
                                      $ 0                                   0  
                                0  
 
                                                                               
                                   
CONTRACTORS FEE
                                                                               
                                   
 
                                                                               
                                   
GEN.CONTRACTOR’S FEE
    5.0%       1     L.S.     1,125,735.40       56,286.77                    
L.S.     1 ,695,390.00       84,769.50               1     L.S.     2,821,125.40
      141,056.27          
 
                                                                               
                                   
SUBTOTAL
                                      $ 56,287                                  
84,770                                   141,056  
 
                                                                               
                                   
GENERAL LIABILITY INSURANCE
                                                                               
                                   
 
                                                                               
                                   
LIABILITY INSURANCE
    #####       1     L.S.     1,182,022.17       12,647.64                    
L.S.     1,780,159.50       19,047.71               1     L.S.     2,962,181.67
      31,695.34          
 
                                                                               
                                   
SUBTOTAL
                                      $ 12,648                                  
19,048                                   31,695  
 
                                                                               
                                   
TOTAL COST
                                      $ 1,194,670                              
    1,799,207                                   2,993,877  

      011110 Danner TI - DP Building Option 9 of 10  





--------------------------------------------------------------------------------



 



EXHIBIT B

              GENERAL CONDITIONS   PROJECT LENGTH   3.0   MONTHS

                                                              QUANTITY  
MATERIAL   LABOR   TOTAL GENERAL CONDITIONS                   UNIT          
UNIT           COST
PROJECT TRAILER
    3.0     MO     400       1,200       25       75       1,275  
PRIVY
    3.0     MO     350       1,050       0       0       1,050  
TRUCKING
    3.0     MO     350       1,050       350       1,050       2,100  
SUPERVISION
    15     WKS     3,000       45,000       0       0       45,000  
FIELD ENGINEER
    0     WKS     700       0       1,500       0       0  
TELEPHONE
    3.0     MO     600       1,800       0       0       1,800  
TEMP POWER
    3.0     MO     500       1,500       0       0       1,500  
TEMP LIGHTING
    1     LS     1,500       1,500       0       0       1,500  
TEMP POWER SET-1
    1     LS     1,500       1,500       200       200       1,700  
WATER
    3.0     MO     150       450       0       0       450  
GAS & OIL
    3.0     MO     500       1,500       0       0       1,500  
SAFETY & FIRST AlD
    1     LS     1,500       1,500       0       0       1,500  
PROJECT SIGN
    1     LS     450       450       200       200       650  
PROJECT PHOTOGRAPHY
    3.0     MO     250       750       0       0       750  
BLUEPRINTS
    1     LS     1,500       1,500       0       0       1,500  
PRE-CONSTRUCTION
    1     WKS     3,000       3,000       0       0       3,000  
PROJECT MANAGER
    9.0     WKS     3,000       27,000       0       0       27,000  
 
                            90,750               1,525       92,275  

      011110 Danner TI - DP Building Option 10 of 10 1/22/2010

